 Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 1 of 87 Page ID #:1




 1   BALONICK LAW OFFICE, INC.
 2
     Barney Balonick (SBN#277776)
 3
     10100 Santa Monica Blvd #1700
 4   Los Angeles, CA 90067
     310.703.1755
 5
     310.703.1799 (facsimile)
 6   bhb@balonicklaw.com
 7

 8   Attorneys for Plaintiffs
 9   SHOELOGICS, KOREA;
     TAN AN T&C CO., LTD.
10
     aka (MH factory)
11
                          UNITED STATES DISTRICT COURT
12

13                       CENTRAL DISTRICT OF CALIFORNIA
14
     SHOELOGICS KOREA, a Korean-based Case No.:
15   limited company and successor-in-
     interest to SHOELOGICS, LTD.; TAN
16
     AN T&C CO., LTD., a Vietnamese    Hon.
17   limited company;                  Dept.
18       Plaintiffs,                           Date Action filed: August 14, 2019
19   vs.                                       Trial Date: NIA
     THE WALKING COMPANY, INC., a
20
     Delaware corporation; and DOES 1
21   through 50, inclusive
                    COMPLAINT FOR BREACH OF
22     Defendants.  CONTRACT; DETRIMENTAL
                    RELIANCE; UNFAIR/DECEPTIVE
23
                    BUSINESS PRACTICE BUS. & PROF.
24
     i------------� CODE 17200, ET SEO.;
25

26

27

28




     I   COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
 Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 2 of 87 Page ID #:2




           Plaintiffs SHOELOGICS KOREA, ("SHOELOGICS"), and TAN AN T&C
2
     CO., LTD,("MH factory" or "TAN AN" respectively and/or "Plaintiffs"), by and
3

4    through its attorneys, based on its own experience and investigation and the
5
     independent investigation of counsel and information and belief, alleges against th
6
     Defendant THE WALKING COMPANY, INC., ("Defendant" and/or "TWC") as
7

8    follows:
9
                                NATURE OF THE ACTION
10

11
     1. The Defendant owes the Plaintiffs $1,718,223.92 (the "Debt"). The Defendant
12

13   intentionally and without justification refuses to pay the Debt which stems from
14
     the orders of footwear the Defendant placed with the Plaintiffs. As part of its
15

16   deceptive business practice, the Defendant engages companies such as the

17   Plaintiffs to create and develop these designs in liaison with the Defendant's
18
     company to an agreed specification, and then manufacture shoes to be sold at the
19

20   Defendant's various stores. That is the case here and that is precisely what the
21
     Defendant did to the Plaintiffs. Instead of keeping its promises to pay the Plaintiffs
22

23   for the footwear they designed and manufactured for the Defendant, however, the

24   Defendant breached the Contract, kept the Plaintiffs' inventory both in their USA
25
     warehouse (and in transit), and in the factory unit in stock or in actual manufacture.
26

27   Upon information and belief, the Defendant is likely taking the Plaintiff's
28




        COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
 Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 3 of 87 Page ID #:3




 1   developed products and designs so that it can be manufactured and sold at a more
2
     cost-effective rate.
3

4    2. The Plaintiffs will show, and the evidence will prove that Defendant engaged th
5
     Plaintiffs (pursuant to the attached Sourcing Agreement (the "Agreement" and/or
6
     "Contract")) (See Att. Ex. "A" to the Complaint and incorporated by reference) to
7

 8   develop and manage the production of their footwear. Specifically, the Defendant
9
     engaged SHOELOGICS to develop and commercialize footwear lines, and also
10

11   authorized SHOELOGICS to engage a factory (MH Factory) to manufacture and
12
     produce the Defendant's products. The Defendant placed vast amounts of orders
13
     for these shoes to be produced at the Defendant's specifications. These orders were
14

15   made through purchase orders. Even though the Plaintiffs produced the
16
     Defendant's products pursuant to the purchase orders, the Defendant refuses to pay
17
1s   despite the Plaintiffs' repeated requests and the Plaintiffs have incurred significant
19
     financial losses proximately caused by the Defendant's breach of the contract.
20
     Specifically, the Defendants owe the Plaintiffs $1,718,223.92 (the "Debt"). The
21

22   Debt includes the funds owed to SHOELOGICS ($235,063.04) and for the Tan An
23
     T&C Co. (MH factory), engaged to produce the Defendant's product
24

25   ($1,483.160.88). Attached as Ex. "B" and incorporated by reference are spread
26
     sheets and invoices prepared by the Plaintiffs which support the contentions
27

28
     evidencing the Debt. The Plaintiffs' costs and lost profits were proximately caused




     3   COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
 Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 4 of 87 Page ID #:4




     by the Defendant's abrupt and unjustified cancellation of the Contract. Plaintiffs
2
     now seek a judgment against the Defendant for the full amount of the Debt.
3

4

 5                             JURISDICTION AND VENUE
 6

7    3. This is an action for breach of contract, detrimental reliance, and violation of
 8
     Bus. & Prof. Code § 17200. This Court has jurisdiction under 28 U.S.C. § 1332
 9

10   because there is complete diversity of citizenship and the Defendant owes the

11
     Plaintiff $1,718,223.92. Clearly, there is more than $75,000.00 in controversy.
12
     4. This Court has personal jurisdiction over the Defendant and venue in this
13

14   jurisdiction is proper pursuant to Rule 4 of the Federal Rules of Civil Procedure
15
     because; (1) Defendant regularly transacts and conducts business in the City of Los
16

17   Angeles, County of Los Angeles; (2) Defendant's conduct and acts giving rise to

18
     this action occurred and has occurred in the City of Los Angeles, County of Los
19
     Angeles; and/or (3) the Defendant should have expected to be subject to the
20

21   jurisdiction of the California courts wherein the Contract stipulates that this Court
22
     is the proper jurisdiction (Ex. "A", Contract,   if 40).
23

24   5. The amount in controversy exceeds $75,000.00 Venue is also proper in this

25
     judicial district pursuant to 28 U.S.C. § 1331 (b)(2) as a substantial part of the
26
     events or omissions giving rise to the action occurred in this judicial district.
27

28




        COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
 Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 5 of 87 Page ID #:5




                                                 THE PARTIES
 2

 3
     6. SHOELOGICS is, and at all times relevant hereto a private company currently
4
     based in South Korea. 1
 5

 6   7. TAN AN (MH) is a limited company based in Vietnam.
 7
     8. Defendant, The Walking Company, Inc., is a Delaware corporation with retail
 8

 9   stores located in Los Angeles, California, and other counties in California as well.

10
     Defendant's principal executive office is in Santa Barbara, California.
11
     9. Plaintiff is ignorant of the true names and capacities, whether individual,
12

13   corporate, associate or otherwise, of Defendants DOES 1 through 50, inclusive.
14
     Such fictitious defendants are sued pursuant to the provision of Section 474 of the
15

16   California Code of Civil Procedure. Upon information and belief, each fictitious

17
     defendant was in some way responsible for, participated in, or contributed to the
18
     matters and things of which Plaintiff complains herein, and in some fashion has
19

20   legal responsibility therefor. When the exact nature and identity of such fictitious
21
     defendants' responsibility for, participation in, and contribution to the matters and
22

23   things herein alleged is ascertained by Plaintiff, Plaintiff will seek to amend this

24
     Complaint and all proceedings herein to set forth the same.
25

26

27

28   1 SHOELOGICS, Ltd., was a company based in Hong Kong. It was dissolved in 2015 and the debts and assets of

     SHOELOGICS, Ltd., was transfen-ed to SHOELOGICS, Korea. Transfer documents are available upon request.




     5   COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
 Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 6 of 87 Page ID #:6




2                              FACTUAL ALLEGATIONS
3
     10. This is an action to collect on the Debt owed by the Defendant.
4

5    11. Starting around 2012, SHOELOGICS acted as the Defendant's agent and
6
     produced footwear product at the Defendant's request for years. Prior to 2018, the
7
     Defendant filed for Chapter 11 bankruptcy protection (SHOELOGICS was the
8

9    Defendant's agent before the bankruptcy was granted and lost approximately
IO
     $900,000.00) but before 2018, the Defendant's shoes were manufactured in a
11

12   factory called HPC also in Vietnam. The Defendant's bankruptcy plan was
13
     approved, but HPC Factory would not again trust the Defendant to continue with
14

15
     payments going forward and subsequently refused to continue business and gave

16   the Defendant notice to quit their factory. Starting around mid-2018, another
17
     factory Tan An (MH) took over the development and manufactured the product for
18

19   the Defendant, all with the Defendant's full knowledge and agreement. The
20
     Defendant had at all times direct control of monitoring the shoes including but not
21

22
     limited to: where they are made, how they are made, and when they are made.

23   They had worked in close conjunction with SHOELOGICS, and at all times herein
24
     the Defendant never objected to MH acting as the factory until it terminated the
25

26   Contract. Upon information and belief, the Defendant will likely defend the instant
27
     case by claiming that the Plaintiffs produced non-conforming footwear. The
28




        COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
 Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 7 of 87 Page ID #:7




 l   Defendant, however, refused to let the Plaintiffs cure any alleged defect and the
2
     Plaintiffs expect to prove that any claims of non-conforming goods were made in
3

4    bad faith.
5
     12. Decisions that directly impacted the Defendant's products were always
6

7
     discussed between Defendant and SHOELOGICS. SHOELOGICS developed the

8    Defendant's products based on the Defendant's designs, and SHOELOGICS was
9
     never responsible for any costs other than local costs as defined the Contract. The
10

11   cost of development was covered by the income generated by the purchase orders
12
     made and delivered.
13

14
     13. Earlier this year (around May 2019), some of Defendant's officers (an

15   individual named Mr. Eugene Kim and the Defendant's vice president, Ms. Susie
16
     Minier) went to the Plaintiffs factory in Vietnam and talked openly about placing
17

18   new orders and in open meetings provided assurances to the owners of
19
     SHOELOGICS and the factory that they (the Plaintiffs) were doing a good job and
20

21
     never indicated that any past orders were non-conforming. As it turns out, the

22   assurances by Mr. Kim during this visit were likely made to induce the Plaintiff to
23
     not only ship products but to continue to develop and manufacture more. Indeed,
24

25   these false assurances were used to lure the Plaintiffs into continuing to develop
26
     styles urgently with the promise of much higher quantities of shoes being placed
27

28
     for production for the Defendant's company but at a lower price of $18.00.




     7   COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
 Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 8 of 87 Page ID #:8




     Apparently, the Defendant (through Mr. Kim's verbal assurances) again in open
2
     meetings in Vietnam instigated urgent designs and development for these new
3

4    "core" products at a base price of $18.00. The Idefendant's designer, Mr. Michael
5
     Craven, was in the Vietnamese factory having been told by Mr. Kim to stay there
6

7
     in Vietnam for that specific reason and not to travel to China as planned.

8    14. Mr. Kim maintained and assured everyone in this meeting that" ... so long as
9
     you [the Plaintiffs] could produce shoes at this $18.00 base price, then we [the
10

11   Defendant] will place orders of at least I 00,000 units per season over the 3 new
12
     core styles ..." But for the assurance by Mr. Kim, the Plaintiffs would have never
13
     agreed to undertake these orders - the Defendant recently cleared itself of
14

15   bankruptcy proceedings and only because of the guarantee of future shipments did
16
     the Plaintiffs agree to fill the Defendant's orders.
17

18   15. The Plaintiffs relied on Mr. Kim's promises and therefore urgently helped
19
     design, develop and re-engineer the new core products working long hours at
20

21
     greatly increased costs to follow Mr Kim's instructions in an expeditious manner.

22   16. The TanAn factory has, and indeed still had been, in the process of
23
     manufacturing pre-ordered products from their signed invoices for the Defendant;
24

25   all which now have all been cancelled without prior notice and more importantly,
26
     with no regard to the materials and labour already in place for these orders, or
27

28




        COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
 Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 9 of 87 Page ID #:9




     indeed any opportunity to follow up on any defects that may have been found in
2
     the USA warehouse.
3

4    17. These purchase orders were placed to the factory and SHOELOGICS by
5
     written signed official orders, and then cancelled without notice (by Mr. Kim) after
6
     the visit. During the visit this was never mentioned as a possibility, again it was
7

8    done at a later stage outside of a normal business notice period being given.
9
     18.     Despite the Plaintiffs having completed their jobs all at the Defendant's
10

11   request and specifications, the Defendant wrongfully cancelled the contract,
12
     cancelled the order(s) and caused the Plaintiff to incur massive expense and suffer
13
     severe financial losses (the Debt). Development for the year 2020 has been
14

15   ongoing for months; costs for labor, materials, moulds and sample shipping costs
16
     have been incurred and are now also-an outstanding cost. This development
17

18   involved a lot oflong hours and hard work by many people in Vietnam.
19
                                          COUNTI
20                                BREACH OF CONTRACT
                                    Against All Defendants
21

22

23
     19. Plaintiffs re-adopt and re-allege Counts 1-18 as though fully set forth herein.

24   20. On or about August 21, 2012 and then until approximately May, 2019, the
25
     Plaintiffs SHOELOGICS (for a time the HPC Factory) and then TAN AN,
26

27   developed and manufactured the Defendant's shoes all based on the Defendant's
28




     9     COMPLAINT FOR BREACH OF CONTRACT; DECEPTNE BUSINESS PRACTICES
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 10 of 87 Page ID #:10




 1   designs and specifications. The contract evidencing the agreement is Ex. "A"
2
     attached to this Complaint.
3

4    21. SHOELOGICS acted as the Defendant's agent from 2012 until May, 2019 (per
5
     the Contract). TAN AN started production for the Defendant mid-year 2018. From
6

7
     2012 through 2019, SHOELOGICS directly developed the Defendant's products

8    based on the Defendant's specifications, and the cost of development was covered
9
     by the income generated by the purchase orders made and delivered.
10

11   22. On or about May 1, 2019, Mr. Kim, the Defendant's Chief Executive Officer,
12
     flew to the TAN AN factory in Vietnam and decided to change the Defendant's
13
     current business plan (the "Meeting"). At the Meeting, Mr. Kim, an individual
14

15   named Udi, Susie Minier, and SHOELOGICS' owner (Mr. Jason Kim) discussed
16
     the Defendant's business needs. Mr. Kim, on behalf of the Defendant, stated that
17

18   the Defendant wanted new core product that would meet Free on Board (FOB)
19
     $18.00, to generate more sales for the Defendant and in addition generate more
20
     business opportunities for the associated companies that were helping to develop
21

22   the new range or core products.
23
     23. At this Meeting, Mr. Kim, while in Susie Minier's presence (Ms. Minier is the
24

25   Defendant's vice president of its operations), assured the Plaintiffs' owners that
26
     they were pleased with the Plaintiffs' work and made the request for future orders
27
     -   at all times herein, the Plaintiffs relied on the Defendant's assurances that the
28




          COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 11 of 87 Page ID #:11




 1   Plaintiffs' performance was acceptable and that there would be future orders. But
2
     for the assurances made by Mr. Kim, the Plaintiffs would not have continued to
3

4    perform.
 5
     24. After the Plaintiffs performed their contractual obligations, the Defendant,
 6

7
     without justification, breached the Contract and ordered a total cessation of

 8   business.
 9
     25. Upon information and belief, the Defendant breached the contract because the
10

11   Defendant's buyers purchased a lot of the Defendant's products (transactions
12
     which did not involve the Parties to this Case and had nothing to do with the
13

14
     Contract) which were made in error, and therefore the orders were cancelled. The

15   Defendant, in turn, did not want to pay for more inventory and production (even
16
     though all of this was done at the Defendant's request) because it had purchased
17

18   millions of dollars of inventory that it could not sell, which is likely the reason wh
19
     the Defendant wanted greatly reduced retail prices. The Defendant concealed its
20

21
     business and finance problems of being overstocked from the Plaintiffs so that it

22   could convince the Plaintiffs into performing. Upon information and belief, the
23
     Defendant requested a much lower price-point from the Plaintiffs so that it could
24
25   quickly sell the inventory to make up for its losses which arose from its other
26
     business totally unrelated to the transactions in this Case.
27

28




     11 COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 12 of 87 Page ID #:12




 I   26. At all times herein, the Plaintiffs performed their contractual obligations, and
2
     the Defendant's lack of performance has never been excused.
3

4    27. As a result of the aforesaid breaches, Plaintiff has incurred near $1.8 Million
5
     Dollars in losses proximately caused by the Defendant's unjustified breach of the
6

7
     Contract.

 8

9
                                       COUNT II
                               DETRIMENTAL RELIANCE
10
                                 (Against All Defendants)
11
     28. Plaintiff incorporates by this reference each and all of the allegations contained
12

13   in paragraphs 1 through 27 hereof, as if fully set forth herein.
14
     29. As stated above, the Plaintiffs would have never performed and manufactured
15

16   the Defendant's production orders but for the promises made by Mr. Kim on or

17   about May 1, 2019, that the Defendant would order around 100,000 pairs of shoes
18
     covering at least 3 new core styles per season (6 months of orders) plus other styles
19

20   to be also designed and developed for the season of 6 months.
21
     30. Upon information and belief, Mr. Kim made the suggestion of volumes of
22

23
     orders over a specific length of time to lure the Plaintiffs to manufacture the

24
     Defendant's products on an expedited basis, causing the Plaintiffs to incur even
25
     more expense. Mr. Kim knew that the Defendant had recently come out of
26

27   bankruptcy and that it would be difficult to find companies to work with due to the
28
     Defendant's poor business credit. Therefore, the Defendant, thru its officers, made



        COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 13 of 87 Page ID #:13




     the suggestion of large orders so that the Plaintiffs would agree to work night and
2
     day to produce a product it could sell quickly to generate more cash.
3
4    31. The Plaintiffs could reasonably rely on the orders placed by the Defendant
5
     because the Defendant's chief executive officer was in the factory examining the
6

7
     orders, giving verbal assurances that the Plaintiffs' products would perform well at

8    the Defendant's stores, and the Plaintiff had been working with the Defendant over
9
     the past six years.
10

11   32. As evidenced by the Contract, as well as the Plaintiff's right to cure any
12
     defects, the Defendant did not have a right to place an order, cancel without proper
13
     inspection, refuse the right to cure, and then not provide compensation. Indeed, the
14

15   Plaintiffs relied on the assurances given by Mr. Kim that at all times herein, the
16
     Plaintiffs were performing to a satisfactory level.
17

18   33. On or about July 3, 2019, Plaintiffs, through their counsel of record, sent a
19
     detailed letter requesting that the Defendant repay the Debt (see Ex. "B" attached
20

21
     hereto and incorporated by reference).

22   34. The Defendant refuses to pay any of the Debt, despite repeated requests.
23
     35. As a proximate cause of relying on the Defendant and its officers for the
24

25   aforementioned promises during the Meeting, the Plaintiff has incurred more than
26
     $250,000.00 in costs which includes but is not limited to costs of samples produce
27

28




     13 COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 14 of 87 Page ID #:14




1    with Michael Craven (an employee of the Defendant), as well as production and
2
     labor costs.
3

4                               COUNT III
          UNFAIR BUSINESS PRACTICES - BUS. & PROF. CODE§ 17200
5
                          (Against All Defendants)
6
     37. Plaintiff re-adopts and re-alleges Counts 1-36 as though fully set forth herein.
7

8    38. The Defendant, through its officer Mr. Kim, lured the Plaintiffs to produce a
9
     product and then once the companies completed its part of the bargain, the
10

11   Defendant intentionally breached the contract to avoid payment.
12
     39. The Defendant kept the spring, 2019 shipment, refuses to pay for it, and is
13
     likely trying to sell the product that the Plaintiffs shipped without paying anything
14

15   towards reducing the Debt.
16
     40. Due to the false assurances made by Mr. Kim at the Meeting that the Plaintiffs
17

18   were doing good work, the Defendant caused the Plaintiffs to make the future
19
     product lines but then wrongfully refused to accept them (these products are in
20
     addition to the ones the Defendant has received but refuses to pay for them). The
21

22   Defendant refused to permit the Plaintiffs the right to cure to avoid having to pay
23
     for the products it ordered. This is most certainly a deceptive business practice and
24

25   the Plaintiffs will seek full restitution.
26

27

28




        COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 15 of 87 Page ID #:15




 1   41. The Plaintiffs expect to prove that the Defendants intentionally misled the
2
     Plaintiffs to produce a less expensive product to try to increase fast sales to offset
3

4    its current inventory that it cannot sell.
5
     42. As a proximate result of the Defendant's deceptive business practice, the
6
     Plaintiffs will seek full restitution of all of its costs of production which is at least
7

8    $250,000.00.
9

10                                   PRAYER FOR RELIEF
11
     WHEREFORE, Plaintiff, prays for judgment as follows:
12

13       PURSUANT TO COUNT I BREACH OF CONTRACT - AGAINST THE
                       WALKING COMPANY, INC.,
14
                   AND DOES 1 THROUGH 10, INCLUSIVE
15

16
     1. That the Defendant pay $1.8 Million Dollars in expectation damages.
17

18   2. Defendant be required to pay actual damages increased to the maximum extent
19
     permitted by law and/or statutory damages at Plaintiffs' election;
20
     3. Defendant be required to pay for attorneys' fees and costs.
21

22   4. For such other and futther relief as is just and proper.
23
       PURSUANT TO COUNT II DETRIMENTAL RELIANCE - AGAINST THE
24
                      WALKJNG COMPANY, INC.,
25                AND DOES 1 THROUGH 10, INCLUSIVE
26
     1. Defendant, its officers, agents, servants, representatives, employees, attorneys,
27
     parents, subsidiaries, related companies, partners, successors, predecessors,
28




     15 COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 16 of 87 Page ID #:16




     assigns, distributors, and all persons acting for, with, by, through or under them,
2
     and each of them, required to pay actual damages in amounts no less than
3

4    $250,000.00.
5
     2. Defendant be required to pay actual damages increased to the maximum extent
6
     permitted by law and/or statutory damages at Plaintiffs' election;
7

8    3. For such other and further relief as is just and proper.
9
      PURSUANT TO COUNT III BUS. & PROF. CODE§ 17200-AGAINST                         THE
10
                      WALKING COMPANY, INC.,
11                AND DOES 1 THROUGH 10, INCLUSIVE
12
     1. Defendant, its officers, agents, servants, representatives, employees, attorneys,
13
     parents, subsidiaries, related companies, partners, successors, predecessors,
14

15   assigns, distributors, and all persons acting for, with, by, through or under them,
16
     and each of them, required to pay actual damages in amounts no less than
17

18   $250,000.00.
19
     2. Defendant be required to pay restitution damages increased to the maximum
20
     extent permitted by law and/or statutory damages at Plaintiffs' election;
21

22   3. For such other and further relief as is just and proper.
23

24

25

26

27

28




        COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSINESS PRACTICES
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 17 of 87 Page ID #:17




                                          BALONICK LAW OFFICE, INC.
2

3

4    DATED: August 14, 2019
5
                                          Barney Balonick, Esq.
6                                         10100 Santa Monica Blvd
7
                                          Suite 1700
                                          Los Angeles, CA 90067
8                                         310.703.1755
9
                                          Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     17 COMPLAINT FOR BREACH OF CONTRACT; DECEPTIVE BUSIN ESS PRACTICES
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 18 of 87 Page ID #:18




                                       EXHIBITA
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 19 of 87 Page ID #:19




                                                           July 3, 2019


 VIA E-MAIL AND CERTIFIED MAlL

 Susie Minier (su:-;i-:111
                         ~1.thewnlki n~pa           ny .co rn)
 Senior VP of Operations
 The Walking Company, Inc.
 2475 Townsgate Road #200
 Westlake Yillage,CA 91361


             Re:
               Shoelogics, lrd., Tan An T&C Co., Ltd. (the "Plaintijf(s)), v. The Walking Company, Inc.
 (the "Defendant"); (the "Case")

 Dear Ms. Minier,

         This firm is counsel for the Plaintiffs and has been retained to pursue any and all outstanding
 amounts owed from the Defendant, The Walking Company, Inc., As you know, the Defendant engaged
 the Plaintiffs (pursuant to the attached Sourcing Agreement (the "Agreement" and/or "Contract")) to
 develop footwear. Specifically, the Defendant engaged Shoelogics, Ltd., to develop and commercialize
 footwear lines, and also authorized Shoelogics, Ltd., to engage a factory (Tan An T&C Co., Ltd.), to
 manufacture and produce the company's products. Your company placed vast amounts of orders for
 these shoes to be produced at your company's specifications. Your company now refuses to pay despite
 our clients' repeated requests and as you can see from the enclosures, the Plaintiffs have incurred
 significant expense in relying to its detriment based on your orders for production.

             In any event, as you can see from the enclosed bills, the Defendant's balance owed is
 $1,718,223.92 (the "Debt"). The Debt includes the funds owed to Shoelogics, Ltd. ($235,063.04) and for
 the Tan An T&C Co., Ltd., engaged to produce the Defendant's product ($1,483.160.88). You will see
 from the enclosed spread sheets, Agreement and invoices prepared by the Plaintiffs support our clients'
 contentions evidencing the Debt. All costs incurred and profits lost were proximately caused by the
 Defendant's orders and abrupt and unjustified cancellation.

         This firm has been retained to pursue the Defendant for the Debt. While this letter and the
 attachments explain the full amount of the Debt, we have taken the liberty to outline the various causes
 of action we intend to plead in court should this Debt not be paid. Under normal circumstances, a
 collection letter would be sent out only with evidence of an outstanding debt attached. In this case
 however, due to the large amount of the Debt and the egregious conduct by some of the Defendant's
 officers, we have taken the liberty and provided some of the Plaintiffs' anticipated causes of action to
 demonstrate that the Plaintiffs have every intention of pursuing their legal rights and remedies.
 BALONI     CK     LAW     OF F ICE   10 100   SANT'<     MON    IC A   BL VD,         SUITE   1700   LOS    AN GEL   E S.   CA   90067


 3 10   703.175S         (OFFICE)                   310   . 703.1799       !FA   x l                        www .b alon icklaw.com
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 20 of 87 Page ID #:20




 Shoelogics, Ltd., Tan An T&C Co., Ltd. (the "Plaintiff(s)), v. The Walking Company, Inc. (the
 "Defendant"); (the "Case")



          The Plaintiffs are willing to avoid litigation so long as the Defendant pays the Debt in full by no
 later than August I0, 20 I 9. If neither the Debt is paid in full nor a mutually satisfactory payment
 arrangement is accomplished by August JO,2019, this firm will be authorized to pursue legal action
 against your company. In the event that the Defendant entity is under-capitalized, its various directors
 and officers may face issues of personal liability.

         Plaintiff's Alleged Facts and Causes of Action

          Starting around 2012, Shoelogics acted as the Defendant's agent and produced footwear product
 at the Defendant's request for years. Apparently, the Defendant filed for bankruptcy relief and avoided
 paying the Plaintiff almost $900,000.00 pursuant to its Chapter 11 bankruptcy. Subsequently, and
 starting around mid-2018, the factory (MH) developed and manufactured the product for the Defendant,
 all at the Defendant's request. The Defendant had direct control of monitoring the shoes as they were
 made and worked in close conjunction with Shoelogics, and at all times herein, the Defendant never
 objected to MH acting as the factory until it terminated the Contract.

         Decisions that directly impacted the Defendant's products were always discussed between
 Defendant and Shoelogics. Shoelogics developed the Defendant's products based on the Defendant's
 designs, and Shoelogics was never responsible for any costs other than local costs as defined the
 agreement. The cost or development was covered by the income generated by the POs made and
 delivered.

          Earlier this year, some of Defendant's officers went to the Plaintiff's factory, placed new orders
 and provided assurances that the Shoelogics team was doing a good job and never indicated that any
 past orders were non-conforming. As it turns out, the assurances during this visit were false and likely
 made to induce the Plaintiff to not only ship products but manufacture more. Indeed, these false
 assurances were used to lure the Plaintiffs into continuing to produce the shoes for the Defendant's
 company but at a lower price of $18.00. Apparently, the Defendant (through Mr. Kim's verbal
 assurances) placed its orders and maintained that so long as the Plaintiffs could produce shoes at this
 price, then the Plaintiffs were promised that there would be orders of 100,000 units per month - the
 Plaintiffs relied on these promises and therefore produced the shoes. The TanAn (MH) factory
 manufactured the product for the Defendant, all which now have all been cancelled without prior notice
 and more importantly, with no opportunity to cure any de.feels. These purchase orders were placed and
 then cancelled without notice (by Mr. Kim) after the visit. During the visit this was never mentioned as a
 possibility, again it was done at a later stage outside of a normal business notice period being given.




 2.
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 21 of 87 Page ID #:21




         Regardless, the Defendant wrongfully cancelled the contract, cancelled the order(s) and caused
 the Plaintiff to incur massive expense and suffer severe financial losses (the "Debt"). Development for
 S2020 has been ongoing for months, costs for labor, materials, moulds and sample shipping costs have
 been incurred and are now also-an outstanding cost. This development involved a lot of long hours and
 hard work by many people in Vietnam.

        The Defendant (through its officers) stated the orders for the core styles could reach I 00,000
pairs over 6 months if the design is correct, and the designs were worked on during the visit from
Michael Craven, the Defendant's head designer. Mr. Jason Shim and his team worked with Michael
Craven in the factory and very quickly produced samples as demanded. These were expedited urgently
by working day and night from the 6th of May through the 12th of May, 20 I 9, and the estimated cost for
this work including overtime for the workers, materials etc., is approximately $30,000.00 to $50,000.00.
The samples were made and shipped out to the attention of the Defendant and nothing was heard from
them on this subject.

         The Defendant arbitrarily and without justification cancelled all orders in transit and in
 production, and wrongfully and under false pretenses rejected all orders actually in the warehouse. As
 things stand today, all development charges for 2019 and 2020 products, retainers and commissions
 have not been paid.

          At or near May, 2019, Defendant (through their officer, Mr. Kim) went to the factory and
 claimed that the recent visit was to sell their product at $29.99, no issues of quality were raised during
 this visit and in fact only praise was given. At this same meeting, Mr. Kirn and Mr. Udi decided that
 they would change the Defendant's direction and instead develop new core product that will meet the
 target of FOB $18 .00. This was done specifically to generate more sales for the Defendant and
 additionally, generate more business oppmtunities for the associated companies who were helping to
 develop this new range of core products.

        Causes of Action (actual and potential)

         I. Breach of Contract

        To plead breach of contract in California, all that needs to be pleaded are the following:

         To be entitled to damages for breach of contract, a plaintiff must plead and prove the
 following elements: (I) the existence of a contract, (2) plaintiff's petformance or excuse for
 nonperformance, (3) defendant's breach, and (4) resulting damage to the plaintiff. Oasis West Realty,
 LLC v. Goldman, 51 Cal.4th 8 I I, 821, 124 Cal.Rptr.3d 256,250 P.3d 11 I 5 (2011 ); Reichert ,.. General
 Ins. Co., 68 Cal.2d 822,830, 69 Cal.Rptr. 321,442 P.2d 377 (1968).


                                                                                                              3.
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 22 of 87 Page ID #:22




 Slwelogics, Ltd., Tan An T&C Co., Ltd. (the "Plaintijf(s)), v. The Walking Company, Inc. (the
 "Defendant"); (the "Case")




          Here, the contract is the Sourcing Agreement. It is obvious that the Plaintiffs pe1formed, and the
 Defendant breached by refusing to pay. The damages the Plaintiffs sustained is approximately $1 .SM
 and it is likely the first cause of action to be filed. Since this case is governed by the Uniform
 Commercial Code (as well as the Federal Rules of Civil Procedure), it also appears that the Defendant is
 in violation of Cal. Comm. Code§ 2508, et seq. Even if the Defendant were to maintain that the product
 was non-conforming, the Defendant's performance was never excused. The Plaintiffs must be provided
 a right to cure any defects (the Plaintiff offered a non-related 3"1 party to inspect but this too was rejected
 by the Defendant) and most importantly, the Defendant is not permitted to keep the product that was
 shipped without paying for it. Clearly, the Defendant will be paying for its breach of the Agreement.

         Detrimental Reliance


        After establishing actual reliance, the plaintiff must show that the reliance was reasonable by
 showing that (I) the matter was material in the sense that a reasonable person would find it important in
 determining how he or she would act, and (2) it was reasonable for the plaintiff to have relied on the
 misrepresentation." (1-/ofjinan v.162 North Wolfe LLC (2014) 228 Cal.App.4'" 1178, 11941175
 Cal.Rptr.3d 820 I, internal citations omitted.)

         Here, the Plaintiff relied on Mr. Kim's assurances that the orders were going to be placed and
 paid for pursuant to the other orders. As evidenced by the Contract, as well as the Plaintiff's right to cure
 any defects, the Defendant did not have a right to place an order, cancel without proper inspection,
 refuse the right to cure, and then not provide compensation. Indeed, the Plaintiffs relied on the
 assurances given by \1r. Kim that at all times herein, the Plaintiffs were pe1fonning well. Had Mr. Kim
 not placed the orders and assured the Plaintiffs that they were doing a good job, the Plaintiffs would not
 have incurred the massive expense reflected in the attached spread sheets.

             Unfair/Deceptive Rusiness Practice      Bus. & Prof. Code§ 17200. et. seq.


          Section 17200 defines unfair competition as "any unlawful, unfair or fraudulent business act
 or practice ...." The "unlawful" practices prohibited by section 17200 are any practices forbidden by law,
 be it civil or criminal, federal, state, or municipal, statutory, regulatory, or court-made. As our Supreme
 Court put it, section 17200 "borrows" violations of other laws and treats them as unlawful practices
 independently actionable under section 17200, et seq. (Farmers Ins. Erchange v. Superior Court (1992)
 2 Cal .4th 377,383, 6 Cal.Rptr.2d 487, 826 P.2d 730.) "Unfair" simply means any practice whose harm
 to the victim outweighs its benefits. (Motors, Inc. v. Times Mirror Co. (1980) 102 Cal.App.3d 735,740,


 4.
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 23 of 87 Page ID #:23




162 Cal.Rptr. 543.) "Fraudulent," as used in the statute, does not refer to the common law tort of fraud
but only requires a showing members of the public" 'are likely to be deceived.'" (Bank {)/'the West,,.
Superior Court (1992) 2 Cal.4th 1254, 1267, 10 Cal.Rptr.2d 538,833 P.2d 545.)

        Here, after reviewing the evidence the Defendant, thru Mr. Kim, lured the Plaintiff's companies
to produce a product and then once the companies completed its part of the bargain, the Defendant
intentionally breached the contract to avoid payment. To add to this cause of action, the Plaintiff will
plead that the Defendant kept the spring 2019 shipment, refused to pay for it (and likely is selling the
product), and due to false assurances made by Mr. Kim that the Plaintiffs were doing good work, caused
the Plaintiffs to make the future product lines but then wrongfully refused to accept them. The
Defendant refused to permit the Plaintiffs the right to cure to avoid having to pay for the products it
ordered. This is most certainly a deceptive business practice and the Plaintiffs will seek full restitution.

            Fraudulent Inducement


         The action is one of deceit, which requires proof that the defendant made a misrepresentation of
 fact or a promise without any intention of performing it. (Civ. Code,§ 17 IO.) A complaint for fraud
 must allege the following elements: (I) a knowingly false representation by the defendant; (2) an intent
 to deceive or induce reliance; (3) justifiable reliance by the plaintiff; and (4) resulting damages. (Croeni
 v. Goldstein (1994) 21 Cal.App.4th 754,758, 26 Cal.Rptr.2d 412.) Every element must be
 specifically pleaded. (Tarmann v. State Farm lv/111.   Auto. Ins. Co. ( 1991) 2 Cal .App.4th 153, 157, 2
 Cal.Rptr.2d 861.)

         Here, the false promises of the orders by Mr. Kim were obviously false and he knew that they
 were false when he made them. Based on what has been submitted in e-mails and "we-chat" messages, it
 looks like the Defendant (and Mr. Kim) deceived the Plaintiffs to making the product and falsely
 promised large orders. Once the Defendant received the shoes, it decided to not pay for what it received
 and further refuses lo pay for the product that has yet to be shipped. Without question, the Plaintiffs
 would have never incurred the expense of development and production but for Mr. Kim's assurances
 that the Plaintiffs were performing properly and orders for future lines.

         This letter is sent partly as a courtesy to give You an opportunity to pay the Debt without the
 additional embarrassment and expense of litigation. Please note carefully that this is not the first in a
 series of collection efforts; no other notice or demand will be given. The law gives you 30 days after you
 receive this letter to dispute the validity of the Debt or any part of it. If you do not dispute it within that
 30-day period, this firm will assume the Debt is valid. If You do dispute it by timely notifying this firm
 in writing to that effect, then as required by law, you will be mailed other written verification of the
 Debt.



                                                                                                             5.
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 24 of 87 Page ID #:24




Shoelogics, Ud ., Tan An T&C Co., Ltd. (the "Plainti.ff(s)), v. The Walking Company, Inc . (the
"Defendant "); (the "Case")



        Please be aware that this firm engages in collection of debts and is attempting to collect a debt -
any information obtained will be used for that purpose. This firm has been retained by Shoelogics, Ltd.,
and Tan An T&C Co., Ltd., to collect the entire Debt from the Defendant. Therefore, please pay it
forthwith. In the event that the Defendant has counsel, please have those attorneys contact this office
forthwith.

       Nothing in this letter constitutes a waiver or relinquishment of any of the Plaintiffs' rights,
remedies or claims. All of those are expressly reserved.




 6•
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 25 of 87 Page ID #:25




         CostSummary
                   ofShoelagics

         Items                                                   Total cost U$
     A   CommisionPayments                                                   62,178.39
     8   Retainer, April and May                                             10,000.00
     C   Development cost Spring'20 and core style development               99,491.93
     D   Sprlng'20 sample moulds cost                                         4,900.00
     E   Cost ofc/oslngSL                                                    59,492.72
         Total                                                              236,063.04
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 26 of 87 Page ID #:26




     Remarks
              Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 27 of 87 Page ID #:27


                                                         TAN AN TOURIST & COMMERC IAL CO .,LTD
                                                                                                             HAIPHO!IG ClTY,VIEl!UM
                                                       tlO 12 IIONG 8A!IG RD, SO DAU10WN , HONG 8AIIG D4STAICT,




                                                                         q,ly                M1t1t11I                         l0                             P1ofit                   fO l(m 11'ltlO•Profltl
          PONO                  Stylt NO        col«
                                                                        IPR.II       VI•            Nl'IOUl\t
                                                                                                                     "''             Affl04.tf\l
                                                                                                                                                     "''
                                                                                                                                                                      .........    U/P              ........
          111921                YJMl117        TAUPE                    1100        Szz.90         $41210.00        St.SS          S17 m.oo         sz .oo        S4 610.00       $35.05          56)090.00
     111'79/111911              YSMllO      NAVY/ UM£                   1<61        S17.9S         $26..UU0         $6.40           $9369 .00       $US           Sl'.IS-4.1O     $26.30          Sll SOJ.20
     lll.979/111911             VSM114l    DI( GJUYIBRIO(               2U4         U 7.9S         $4) 51O.IO       $6.40          !liU SU .60      sus          S..726..10       $26.30          $61751..20
     lll9ll/lll946              VDWU42     DKPLUM/PUR                   1416        SISAi          SU 12056         $S.!IO          s, 154.40       $1,71        $1421 .36        Sll.02          Sll 596.U
11 19Jl/1119JJ/11        lt46   VDW1142       o,.,.,u                   3861       $14.96          $S7105 .4-1      ss .!IO         $11 797 .60     $1.67        $6452.11         s,u,            $J70SS.tl
111.9J2/tll9JJ/111946           VOW1142    OK GREY/SKY                  3000       $ISAI          S4P'".00          $S.!IO         Sll 700.00       $1.71        ssU0.00          $2J.0l          S6t060.00
          lllJU                 VOW1142     LTGRY/ROSC                  1101       SlSAl          $10 IS6.ll        $S.90           S7717.l0        Sl.7 1       $2 236..61       $U.02           $lOU0 .H
     U19U/11J913                vswuo       DK GRY/PUR                  )744       U6.SI           $61 lll ,44      suo            SU.961.oo        SUJ          $6.IS I .Sl      $1' .74         $9J,,U.LS6
          lll.91J:              VSW1143      llU(/IJM(                  ma         uu,            SltUUI            suo            Sl4H9.10         $ 1.17       $,,1.lSl.16      $25.ll          SSl,7l.._..
          Ul09S                 VOMUO          TAUP[                    141'       SU.12          Sll..516.JJ       suo             $170MO          $Z.Ol        UHl.Sl           $J:1.Z 4        ~106.24
    1'2104/112096               VDMl14 9       BlACX                    l4U        $21.69         ill49UI           SS,!IO          SIS6UO          s,.20        SJ l.!M.40       $1t.7t          S,,UJ.SS.DI
          112'096               VOMU 49     O.OCOlAT[                   l.U:O      SlUS           S,7,397.00        $S.90          <UOOl.00         SUI          U. • )9.60       S29AI           $6Ul,4.60
     llllJS   l l Ulll          V0M11U        COffU:                    1111       szo.as         S24,769.IO        SS.!IO          S7 oot .20      $2.14        s, 542.!2        SIi.it          SUUl.JZ
     182175/112111              VOMUU      Bl.I.CKSMOOTH                u sz       SU .JS         U:4 ,U0 .00       <§JO            unuo            u .n         U,499.1 4        $19.Jl          $JJnl.M
          Ul04l                 VJMUl7       BROWN                      2Sll       $22.92         $SIO U.44         St.SS          S24110 .00       s, .oo       S6Sl3.20         $'5.07          Slllt7.Z4
          l U0-42               VIMU17        llAQ(                      140       S23.25         Slt SJ0 .00       $t.SS           $1011 .00       $1.6 )       SI 209.20        $35Al           $:111761.ZO
    UJ07l/11J073                PAW1071        GREY                      116       Sz.t.76        t.10104 ,1'       $t.SS           S7 79LIO        Sl,75        $2 144.00        $11 ,06         00140 .9'
    11307l/JIJ07l               PAW1071       llAQ(                     1001       $2.4.76        U9114 ,0I         St,ss          $15 )5640        Sl.75        $4,4ll.DO        $17.06          SStHlM
       111910                   VSM114-4      llAQ(                     2501       SIi.JS         uc. n1.oo         <&.40          $160Sl.2 0       $1.97        S4t40.76         $1&62           CUJU ,H
       lt19 &o                  VSMlt 44   FROST/ORANG[                 1200       Stl.51         SUJJS.10          $6.40           SI 064 .00      $1.H         Sl S01AO         $26.91          S»fOLOO
    11UHIIU190                  VDW1146     f ROUI UME                  is, o      $13,61         $2 1 617,60       is .to          i. 9 )11.()C)   ,,.u         U4H.JO           SlLll           UJSM.90
1Ultl/   Jll l19/ l ll l 90     VDW 1146        BU<                     1911       $ 13.61        Slt&S6.0I         SS.90           SU lU.IO        St.SJ        S4.Sll.54        su .u           Sl16HAJ
         1U1 U                  VOWU 46    WHT(/lfGRCY                  1111       Sn .i s        SIS.612.20        ss.,o           $7 oot.20       Sl .51       Sl 10S,1'        $10.S7          S14 U7 ,16
         112097                 VDMIU7      NAVY/SLUE                   lo«        S1!1.11        SlO S77.24        ss.,o           SIIS9 .00       sz.os        tl 140.20        S17.66          O1177,D,4
    lt2670/1U611                VSW1144        llAQ(                    1110       $17.31         uc 41uo           S6,40           $14 l.tl.00     s1.!IO       S7 112.00        $J UI           stuos.10
    U2U0 / 1U67J.               VSW1144      otAR/PNK                   1110       S17.61         SltOH .10         suo             $14.JOl,00      $1.tl        $4.16'1.40       $15.93          SS7564.60
         111670                 \ISWIU 4    f~OST/AQUA                  1200       SU ,06         SU 672.00         S6.40           S7 610.00       $1.96        Sl.lSl .00       SlUl            $11 704.00
         112670                 vswuu      OUSTYMAUVC                   1200       $17.'1         $U 13LOO          <1.40           4.1610.00       SI.ti        U.104 ,00        $25.9)          $31 116.00
    11J090 / 1&.l091            PAW1026        GREY                     000        h S.lJ          St u,.oo         suo             SJ .720.00      St.n         SI 0U..00        $1J.l.S         <.ntso.oo
    lll090/ l ll091             PAW1026       llAQ(                     1404       $U .ll         $1714Ul           $6.20           St.704.10       SI AI        SJ:077.92        $1t.t6          Sll0U.U
                                                                                   $15.JJ         $9,198 .00        s .. 20         U 720,00                     $1,0Jl.00        $23.ll         su.,so.oo
    111090/ 111091              PA\Yl026    IIAVVBLUE                   000
                                                                                    <-td        SI 001 , JJJ .J.l   s-ttJ          SJ10,MJ IO
                                                                                                                                                    St.n
                                                                                                                                                    S-UI        s10,,c.1.11     ........        SL'-11160.U
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 28 of 87 Page ID #:28




Shoe-LogicsKorea

Room 1302, BuildingC, Wonderful Ocean LifeW
Bun po road 145, Yongho Dong, Namgu, Busan, Korea.



Invoiceto:
The Walking Company
2475, Townsgate Road,
Suite 11200,Westlake Village,
CA91361, CA
U.S.A.



                                   Description                        Q'ty
Q.C and Inspection carried out in Vietnam
24,840pairs under P0180190,91,93,62,63,66, 71,89,181199, and 181483
5% commission of total amount U$6S1,771.84
180190, LEW1134, 4,176pairs
180191, LEW1134, 576pairs
180193, LEW1134, 48pairs
180162, VDW1138, 6,036pairs
180163, VDW1138, 864pairs
180166, VSM1135, 4,620pairs
180171, VDW1138, 24pairs
180189, LEW1154, 3,456pairs
181199, LEW1155, 2,508pairs
181483, VDM1127, 2,532pairs

Factory: MH
Cormercial Invoice :MH-ABE0190119-1,2,3, and 4
Sailing on/about: Jan 19
Arriving on: Mar 10




BankDetails:
Bank: Kook min Bank
Address: Kook Min BankCentum Branch, Room 116, Dae Woo World Mark,
Centum dong Road 25, Hae Un Dae, Busan,Korea
A/CII: 564768-11-003611
Name: Shim, Jae Hak (Shoe-LogicsKo), Kim, Hyun Ji +82 10 88018786
SWIFTcode: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 29 of 87 Page ID #:29




              INVOICE
              Date                 InvoiceNo.
                        2-May-19      SLC-0502-19-1




    Price            Amount             Remarks
 651,771.84            32,588.59




Total:                 32,588.59
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 30 of 87 Page ID #:30




Shoe-LogicsKorea

Room 1302, Building C, Wonderful Ocean Life W
Bunpo road 145, Yongho Dong, Namgu, Busan, Korea.



Invoice to:
The Walking Company
2475, Townsgate Road,
Suite#200, Westlake Village,
CA91361, CA
U.S.A.



                                   Description                        Q'ty
Q.C and Inspection carried out in Vietnam
5,988pairs under ?0180175, 76, 81, and 82
5% commission of total amount U$168,095.02
18075, VSW1137, 3,179pairs
180181, VSW1137, 288pairs
180176, VSW1135, l,824pairs
180182, VSW1135, 576pairs
Factory: MH
Cormercial Invoice :MH-ABE0190128
Sailing on/about: Jan 28
Arriving on: Mar 20




Bank Details:
Bank: Kook min Bank
Address: Kook Min Bank Centum Branch, Room 116, Dae Woo World Mark,
Centum dong Road 25, Hae Un Dae, Busan, Korea
A/C#: 564768-11-003611
Name: Shim, Jae Hak (Shoe-Logics Ko), Kim, Hyun Ji +82 10 88018786
SWIFTcode: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 31 of 87 Page ID #:31




               INVOICE
               Date                 Invoice No.
                         2-May-19      SLC-0502-19-2




    Price             Amount              Remarks
  168,095.02             8,404.75




Total:                   8,404.75
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 32 of 87 Page ID #:32




Shoe-LogicsKorea

Room 1302, BuildingC, Wonderful Ocean LifeW
Bun po road 145, Yongho Dong, Namgu, Busan, Korea.



Invoiceto:
The Walking Company
2475, Townsgate Road,
Suite #200, Westlake Village,
CA91361, CA
U.S.A.



                                    Description                       Q'ty
Q.C and Inspection carried out in Vietnam
348pairs under following Pas
5% commission of total amount U$6,562.80
180170, VDW1138, 84pairs
180185, VDW1137, 144pair
180184, VSW1135, 60pair
180167, VSM1135, 60 pairs

Factory: MH
Cormercial Invoice :KOR1184-19
Sailing on/about: Feb 29 2019
Arriving on : Mar 04 2019




BankDetails:
Bank: Kook min Bank
Address: Kook Min Bank Centum Branch, Room 116, Dae Woo World Mark,
Cent um dong Road 25, Hae Un Dae, Busan, Korea
A/C#: 564768-11-003611
Name: Shim, Jae Hak (Shoe-Logics Ko), Kim, Hyun Ji +82 10 8801 8786
SWIFTcode: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 33 of 87 Page ID #:33




Shoe-LogicsKorea

Room 1302, BuildingC, Wonderful Ocean LifeW
Bunpo road 145, Yongho Dong, Namgu, Busan, Korea.



Invoiceto:
The Walking Company
2475, Townsgate Road,
Suite#200, Westlake Village,
CA91361, CA
U.S.A.



                                    Description                       Q'ty
Q.C and Inspection carried out in Vietnam
216pairs under following Pos
5% commission of total amount U$5,580.36
180192, LEW1134, 120 pairs
180172, VDW1138, 84pairs
180184, VDM1127, 12pairs

Factory: MH
Cormercial Invoice :JPN1182
Sailing on/about: Apr04 2019
Arriving on :Apr05 2019




Bank Details:
Bank: Kook min Bank
Address: Kook Min Bank Centum Branch, Room 116, Dae Woo World Mark,
Centum dong Road 25, Hae Un Dae, Busan, Korea
A/C#: 564768-11-003611
Name: Shim, Jae Hak (Shoe-Logics Ko), Kim, Hyun Ji +82 10 88018786
SWIFTcode: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 34 of 87 Page ID #:34




                INVOICE
                Date                  Invoice No.
                          30-May-19       SLC-0503-19-4




     Price             Amount              Remarks
     5,580.36               279.02




Total:                      279.02
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 35 of 87 Page ID #:35




Shoe-LogicsKorea

Room 1302, BuildingC, Wonderful Ocean LifeW
Bunpo road 145, Yongho Dong, Namgu, Busan, Korea.



Invoiceto:
The Walking Company
2475, Townsgate Road,
Suite#200, Westlake Village,
CA91361, CA
U.S.A.



                                   Description                         Q'ty
Q.C and Inspection carried out in Vietnam
2,556pairs under following Pos
5% commission of total amount U$75,197.52
180168, VSM1135, 2,556pairs

Factory: MH
Cormercial Invoice :MH-ABE0190311-1
Sailing on/about: Marll 2019
Arriving on: Apr 112019




Bank Details:
Bank: Kook min Bank
Address: Kook Min Bank Cent um Branch, Room 116, Dae Woo World Mark,
Centum dong Road 25, Hae Un Dae, Busan, Korea
A/C#: 564768-11-003611
Name: Shim, Jae Hak (Shoe-Logics Ko), Kim, Hyun Ji +82 10 88018786
SWIFTcode: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 36 of 87 Page ID #:36




               INVOICE
               Date                  Invoice No.
                         30-May-19       SLC-0503-19-5




    Price             Amount              Remarks
   75,197.52             3,759.88




Total:                    3,759.88
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 37 of 87 Page ID #:37




Shoe-LogicsKorea

Room 1302, Building C, Wonderful Ocean Life W
Bunpo road 145, Yongho Dong, Namgu, Busan, Korea.



Invoiceto:
The Walking Company
2475, Townsgate Road,
Suite#200, Westlake Village,
CA91361, CA
U.S.A.



                                   Description                       Q'ty
Q.C and Inspection carried out in Vietnam
13,079pairs under following Pos
5% commission of total amount U$306,368.90
180177, VSW1137, 1,584 pairs
180178, VSW1135, 1,775pairs
180183, VSW1137, 576pairs
180160, VDW1125, 2,940pairs
180161, VDW1125, 576pairs
181698, LAW1166, 4,476pairs
181699, LAW1166, 1,152pairs

Factory: MH
Cormercial Invoice :MH-ABE0190320-1 and 2
Sailing on/about: Mar 20
Arriving on :April 24




BankDetails:
Bank: Kook min Bank
Address: Kook Min BankCentum Branch, Room 116, Dae Woo World Mark,
Cent um dong Road 25, Hae Un Dae, Busan, Korea
A/C#: 564768-11-003611
Name: Shim, Jae Hak {Shoe-Logics Ko), Kim, Hyun Ji +82 10 88018786
SWIFTcode: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 38 of 87 Page ID #:38




               INVOICE
               Date                Invoice No.
                         30-May-19     SLC-0503-19-6




    Price             Amount             Remarks
  306,368.90            15,318.45




Total:                   15,318.45
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 39 of 87 Page ID #:39




Shoe-LogicsKorea

Room 1302, BuildingC, Wonderful Ocean LifeW
Bunpo road 145, Yongho Dong, Namgu, Busan, Korea.



Invoiceto:
The Walking Company
2475, Townsgate Road,
Suite #200, Westlake Village,
CA91361, CA
U.S.A.



                                    Description                      Q'ty
Q.C and Inspection carried out in Vietnam
198pairs under following Pos
5% commission of total amount U$5,670.12
180169, VSM1135, 84pairs
180186, VSW1135, 114pairs



Factory: MH
Cormercial Invoice :MH-ABE0190320-1 and 2
Sailing on/about: April 04
Arriving on: Apr 11




BankDetails:
Bank: Kook min Bank
Address: Kook Min BankCentum Branch, Room 116, Dae Woo World Mark,
Centum dong Road 25, Hae Un Dae, Busan, Korea
NC#: 564768-11-003611
Name: Shim, Jae Hak (Shoe-Logics Ko), Kim, Hyun Ji +82 10 88018786
SWIFTcode: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 40 of 87 Page ID #:40




               INVOICE
               Date                 Invoice No.
                        30-May-19       SLC-0S03-19-8




    Price             Amount             Remarks
    5,670.12              283.51




Total:                     283.51
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 41 of 87 Page ID #:41




Shoe-LogicsKorea

Room 1302, Building C, Wonderful Ocean Life W
Bunpo road 145, Yongho Dong, Namgu, Busan, Korea.



Invoiceto:
The Walking Company
2475, Townsgate Road,
Suite#200, Westlake Village,
CA91361,CA
U.S.A.



                                    Description                           Q'ty
Q.C and Inspection carried out in Vietnam
198pairs under following Pas
5% commission of total amount U$5,670.12
180169, VSM1135, 84pairs
180186, VSW1135, 114pairs



Factory: MH
Cormercial Invoice :MH-ABE0190320-1 and 2
Sailing on/about: April 04
Arriving on: Apr 11




                                                                      I




BankDetails:
Bank: Kook min Bank
Address: Kook Min Bank Centum Branch, Room 116, Dae Woo World Mark,
Cent um dong Road 25, Hae Un Dae, Busan, Korea
A/C#: 564768-11-003611
Name: Shim, Jae Hak (Shoe-Logics Ko), Kim, Hyun Ji +82 10 88018786
SWIFTcode: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 42 of 87 Page ID #:42




Shoe-Logics Korea                                                          INVOICE

Room 1302, Building C, Wonderful Ocean Life W
                                                                           I
                                                                           Date
                                                                           :May02 19           I
Bunpo road 145, Yongho Dong, Namgu, Busan, Korea.


Invoiceto:
The Walking Company
2475, Townsgate Road,
Suite #200, Westlake Village,
CA91361, CA
U.S.A.



                         Description                           Price           Amount          I
Monthly base retainer for (15 April -14 May)                       5,000               5,000
Sports shoes category




                                                                                               I
                                                          Total:               US$5,000.00
 Bank Details:
 Bank: Kook min Bank
 Address: Kook Min Bank Cent um Branch, Room 116, Dae Woo World Mark,
 Cent um dong Road 25, Hae Un Dae, Busan, Korea
 A/C#: 564768-11-003611
 Name: Shim, Jae Hak (Shoe-Logics Ko), Kim, Hyun Ji +82 10 88018786
 SWIFT code: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 43 of 87 Page ID #:43




Invoice No.
     April·R-19




      Remarks
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 44 of 87 Page ID #:44




Shoe-LogicsKorea                                                              INVOICE
                                                                              IDate
 Room 1302, Building(,   Wonderful Ocean LifeW                                :May2719           I
 Bun po road 145, Yongho Dong, Namgu, Busan, Korea.


 Invoiceto:
The Walking Company
2475, Townsgate Road,
 Suite#200, Westlake Village,
 CA91361, CA
 U.S.A.



                         Description                              Price           Amount         7
 Monthly base retainer for (15 May-14 June)                           5,000              5,000
 Sports shoes category




                                                                                                 I
                                                             Total:               US$5,000.00
 BankDetails:
 Bank: Kook min Bank
 Address: Kook Min Bank Cent um Branch, Room 116, Dae Woo World Mark,
 Cent um dong Road 25, Hae Un Dae, Busan, Korea
 A/C#: 564768-11-003611
 Name: Shim, Jae Hak (Shoe-Logics Ko), Kim, Hyun Ji +82 10 88018786
 SWIFT code: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 45 of 87 Page ID #:45




IinvoiceNo.
I     May-R-19




      Remarks
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 46 of 87 Page ID #:46




Shoe-LogicsKorea                                                         INVOICE
                                                                         IDate
Room 1302, Building(, Wonderful Ocean LifeW
Bunpo road 145, Yongho Dong, Namgu, Busan, Korea.
                                                                         :May0219           I
Invoiceto:
The Walking Company
2475, Townsgate Road,
Suite #200, Westlake Village,
CA91361, CA
U.S.A.



                         Description                        Price            Amount         I
Monthly base retainer for (15 April -14 May)                     5,000              5,000
Sports shoes category




                                                                                            I
                                                        Total:              US$5,000.00
BankDetails:
Bank: Kook min Bank
Address: Kook Min Bank Centum Branch, Room 116, Dae Woo World Mark,
Cent um dong Road 25, Hae Un Dae, Busan, Korea
A/C#: 564768-11-003611
Name: Shim, Jae Hak (Shoe-Logics Ko), Kim, Hyun Ji +82 10 88018786
SWIFT code: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 47 of 87 Page ID #:47




Invoice No.
      April-R-19




      Remarks
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 48 of 87 Page ID #:48




Shoe-Logics Korea                                                            INVOICE

Room 1302, Building C, Wonderful Ocean LifeW
                                                                             I
                                                                             Date
                                                                             :May2719           I
Bun po road 145, Yongho Dong, Namgu, Busan, Korea.


Invoice to:
The Walking Company
2475, Townsgate Road,
Suite#200, Westlake Village,
CA91361, CA
U.S.A.



                        Description                              Price           Amount         I
Monthly base retainer for (15 May-14 June)                           5,000              5,000
Sports shoes category




                                                                                                I
                                                            Total:               US$5,000.00
BankDetails:
Bank: Kook min Bank
Address: Kook Min Bank Cent um Branch, Room 116, Dae Woo World Mark,
Centum dong Road 25, Hae Un Dae, Busan, Korea
A/C#: 564768-11-003611
Name: Shim, Jae Hak (Shoe-Logics Ko), Kim, Hyun Ji +82 10 88018786
SWIFTcode: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 49 of 87 Page ID #:49




I Invoice No.
I        May-R-19




      Remarks
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 50 of 87 Page ID #:50




Shoe-LogicsKorea                                                         INVOICE
                                                                         IDate
Room 1302, BuildingC, Wonderful Ocean LifeW                                      26-Jun-19I
Bunpo road 145, Yongho Dong, Namgu, Busan, Korea.


Invoiceto:
The Walking Company
2475, Townsgate Road,
Suite #200, Westlake Village,
CA91361, CA
U.S.A.



                         Description                        Price            Amount           I
Mould developments Spring 20                                     4,900              4,900
One set of LFM U$2,350
One set of LFW U$2,550




                                                                                            I
                                                        Total:              US$4,900.00
BankDetails:
Bank: Kook min Bank
Address: Kook Min Bank Centum Branch, Room 116, Dae Woo World Mark,
Cent umdong Road 25, Hae Un Dae, Busan, Korea
NC#: 564768-11-003611
Name: Shim, Jae Hak (Shoe-Logics Ko), Kim, Hyun Ji +82 10 88018786
SWIFTcode: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 51 of 87 Page ID #:51




Invoice No.
      June-01-19




      Remarks
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 52 of 87 Page ID #:52




Shoe-LogicsKorea

Room 1302, Building C, Wonderful Ocean Life W
Bunpo road 145, Yongho Dong, Namgu, Busan, Korea.



Invoiceto:
The Walking Company
2475, Townsgate Road,
Suite #200, Westlake Village,
CA91361, CA
U.S.A.



                                     Description                     Q'ty
Spring 20 and core style Development cost
Period from lstJan through 31st May




Bank Details:
Bank: Kook min Bank
Address: Kook Min BankCentum Branch, Room 116, Dae Woo World Mark,
Cent um dong Road 25, Hae Un Dae, Busan, Korea
A/C#: 564768-11-003611
Name: Shim, Jae Hak (Shoe-Logics Ko), Kim, Hyun Ji +82 10 88018786
SWIFTcode: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 53 of 87 Page ID #:53




               INVOICE
               Date                  Invoice No.
                         26-Jun-19         June-02-19




    Price             Amount              Remarks
   99,491.93            99,491.93




Total:                  99,491.93
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 54 of 87 Page ID #:54




Shoe-LogicsKorea

Room 1302, BuildingC, Wonderful Ocean LifeW
Bun po road 145, Yongho Dong, Namgu, Busan, Korea.



Invoiceto:
The Walking Company
2475, Townsgate Road,
Suite #200, Westlake Village,
CA91361, CA
U.S.A.



                                     Description                       Q'ty
Spring 20 and core style Development cost
Period from 1st Jan through 31st May




BankDetails:
Bank: Kook min Bank
Address: Kook Min Bank Cent um Branch, Room 116, Dae Woo World Mark,
Cent um dong Road 25, Hae Un Dae, Busan, Korea
A/C#: 564768-11-003611
Name: Shim, Jae Hak (Shoe-Logics Ko), Kim, Hyun Ji +82 10 88018786
SWIFTcode: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 55 of 87 Page ID #:55




               INVOICE
               Date                  Invoice No.
                         26-Jun-19         June-02-19




    Price             Amount              Remarks
   99,491.93            99,491.93




Total:                  99,491.93
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 56 of 87 Page ID #:56




Shoe-LogicsKorea

Room 1302, Building C, Wonderful Ocean Life W
Bunpo road 145, Yongho Dong, Namgu, Busan, Korea.



Invoiceto:
The Walking Company
2475, Townsgate Road,
Suite#200, Westlake Village,
CA91361, CA
U.S.A.



                                     Description                     Q'ty
Spring 20 and core style Development cost
Period from 1st Jan through 31st May




BankDetails:
Bank: Kook min Bank
Address: Kook Min BankCentum Branch, Room 116, Dae Woo World Mark,
Cent um dong Road 25, Hae Un Dae, Busan, Korea
A/C#: 564768-11-003611
Name: Shim, Jae Hak(Shoe-Logics Ko), Kim, Hyun Ji +8210 88018786
SWIFT code: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 57 of 87 Page ID #:57




               INVOICE
               Date                  Invoice No.
                         26-Jun-19         June-02-19




    Price             Amount              Remarks
   99,491.93            99,491.93




Total:                  99,491.93
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 58 of 87 Page ID #:58




                                                Development Costs Sp

                         Mater! als{U$)               Salary(U$)
                              US$576.21                   US$12,400.00
                              US$654.55                   US$12,400.00
                             US$4,737.07                  US$12,400.00
           Apr19             US$1,370.41                  US$12,400.00
           May19             US$1,687 .48                 US$10,953.00
           S.Total           US$9,025.72                  US$60,553 .00




                                                 Over TIme working {l)
                                          .21              US$1,447.00



                      Note
                      1. Over time working- Money paid fo r working latE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 59 of 87 Page ID #:59




    ring 20 and core styles

         Sample room, Including untilities         Accormodation         Visa         Travel
                                 US$1,000.00            US$1,000.00   US$14,000.00   US$1,200.00
                                 US$1,000.00            US$1,000.00       US$0.00     US$250.00
                                 US$1,000.00            US$1,000.00       US$0.00     US$220.00
                                 US$1,000.00            US$1,000.00       US$0.00     US$220.00
                                  US$766.00              US$766.00        US$0.00     US$450.00
                                 US$4,766.00           US$4, 766.00   US$14,000.00   US$2,340 .00




                Soles and materials                Accormodation        meals         Travel
                                      US$234.00          US$234.00      US$500.00     US$500.00
                                      US$234 .00         US$234.00      US$500.00     US$500.00



    i nights
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 60 of 87 Page ID #:60




        Utilities      Monthly TTL
           US$150.00   US$30,326.21
           US$150.00   US$15,454.SS
           US$150.00   US$19 ,507 .07
           US$150.00   US$16, 140.41
           US$250.00   US$14,872.48
           US$850.00   US$96,300 .72




       Core Total
        US$3,191.21
        US$3,191 .21
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 61 of 87 Page ID #:61




Shoe-LogicsKorea

Room 1302, BuildingC, Wonderful Ocean LifeW
Bunpo road 145, Yongho Dong, Namgu, Busan, Korea.



Invoiceto:
The Walking Company
2475, Townsgate Road,
Suite#200, Westlake Village,
CA91361, CA
U.S.A.



                                   Description                        Q'ty
Closing cost of Shoe logics




Bank Details:
Bank: Kook min Bank
Address: Kook Min Bank Centum Branch, Room 116, Dae Woo World Mark,
Cent um dong Road 25, Hae Un Dae, Busan, Korea
A/C#: 564768-11-003611
Name: Shim, Jae Hak (Shoe-Logics Ko), Kim, Hyun Ji +82 10 88018786
SWIFT code: CZNBKRSE
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 62 of 87 Page ID #:62




               INVOICE
               Date                  Invoice No.
                         26-Jun-19         June-03-19




    Price             Amount               Remarks
   59,492.72            59,492.72




Total:                  59,492.72
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 63 of 87 Page ID #:63



           ~g  •
                    0    0    .,   0    O    0   00       0    0    0    0    0    0
                                                                                        ~~
                                                                                                  NO          00        ON       N    •    •     N    0    •     N    0    N    0    -    0
                                                                                                                                                                                               '.       CNN


                                                                                                                                                                                                                    '    '
            .
               • ! g~ tg ! ! !! t ~ *t
               ~    5l
                    ci ci

                    0    0    •o
                                       ,, ~ $ ! ! ! ! !!
                                       ~~
                                   ci ci


                                        0.       0
                                                  g
                                                      0   00
                                                               ci ci ci ci

                                                                    00        00
                                                                                             ::; J!l ci

                                                                                        ~ ~ NO
                                                                                                              ci


                                                                                                              00
                                                                                                                        ci

                                                                                                                        0
                                                                                                                             ..
                                                                                                                             N   NO
                                                                                                                                      !ci !ci gf!j !ci H tg
                                                                                                                                           0     N    0.
                                                                                                                                                         ci 'ii
                                                                                                                                                           ;:i 2
                                                                                                                                                                ~~


                                                                                                                                                                 NO        N.
                                                                                                                                                                                l!i::i
                                                                                                                                                                                     NO
                                                                                                                                                                                          !I
                                                                                                                                                                                               NO
                                                                                                                                                                                                    tiOci t~

                                                                                                                                                                                                         0,..
                                                                                                                                                                                                               iii ,.j
                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                         •
           ~~
               "
                                                                                        --- .                                                                                                           ... '.
           ·~
                                                                                                              co
  ~
                    0    0    0    0    •    0   0    0   0    C    0    0    00                                        0    0   00        0     0    0    0     0    0    N    0    00        00

           ~~
  t            5    Q
                         00        00        •   0    0   0    0    0    •    0    00        . - ... .    •   0                       •    0     00        00
                                                                                                                                                                      .-        00        00        •    0     0    N    N




               •I! ! !             !0 !ci !!    ! ! ~ t ! ! H •£5ci I! !c:i !d !ci ci! ! ! H
                                          ci ci ci ci C ci ci ci d.;
                                                                                                 !!
                                                                                           ci ci ci ci                                                                !~!! !! ! ! ~! -'
                                                                                                                                                                                ci ci               ci ci


                                                                                                                                                                                                               .. .
                                                                                                          0   0                       0    0



                                                                                                                                                           co
               $0        0.        0    0    •   0    0   0    Co        O    0    ON        ,0           0   0    0.        0   0    0    0     00                   0"        00        0    0    0    0




               • - - --
                    •N                  "0                ""        N    •
                                                                              "'        "         -       "   NN
                                                                                                                        - " ""             "     -    •    N
                                                                                                                                                                 "" ""               -    "    0    N    •     N.
                                                                                                                                                                                                                         •
  %            i                                                                                                             ., . -
                                                                                                                               -·
  0

  '
  Ii           ~    -    N"
                                   '    -             •   N    •    N
                                                                         "'        R~ 8.                  "   0    NP;                                     "'~        •    N    .N        -o        N    •
                                                                                                                                                                                                                    ..
               •
               l
                    •    0    0    0    0    0   00       ..        •    0    00        00        0.          00        00       co        ••         00         0    0    0    0    0    •
                                                                                                                                                                                               • • coo                   .
               ••
  i•                00        0    0    . ...             0    0    00        00        0.        00          00        QC       0    C    0     0    00         0.        00        0    0    0    0    000             0




  -
       =i~
                    •    0    •    0    •    0   co       00        ..        0.        00        0       0   00        ..       •    0    0    ..
                                                                                                                                                 0    00 .       0.                  00        00        coo

       0..     '

                    00        00        0.       00       0    0    co        00        00        00          00        00       o    C
                                                                                                                                           ••     .. .00         0    0    co                  •    0    0     0    0

  .j~;
  f:
  0
  c:'l;!I~.,
               ,0

                    00        0    0    •    0   00       0    •
                                                                    ••        .... ..             •       0             00       •    0    .. •• .......
                                                                                                                                                      00                   •    0                                        0


  111~1;~
  %
  0
  ~        ••
           i•<
               ....                     •    0   QC       00        00        00
                                                                                        ••        00          00        00       •    0    ..         00         0    0    •    0    •    0    00        ... .
           g,
               X
               •
                    ..        00        -    0   co       ..        00        00
                                                                                        ••        0       0   00        00       •    0
                                                                                                                                           ••         00         ..•       0    "    .-        •    0    0--: 5;
                                                                                                                                                                                                                         "
                                                                                                                             .. .. . ..
               V
               0

                    ---- ---- - -" ""                                                                                            -                         -                    ---
                                                                         .                                    - " ""                       "" " "" "                                           " " " "                   0
                      "                                        "         "                        " "                                 "
           i·
                    • g
             ~ ~ ~~ g~ ~ ~ ~~
             •
                                              ~:"~t:~ ~t~~ ~: ~~ ~::~ "s;s;s;~;:::
                                                                         ~    g
                                                                                                                             ~ Fj
                                                                                                                                             s;8:                                         3:
                                                                                                                                                                                                    J!'ll:l


                                   ;;;~
                                         "' "":: ••i ; ~ 0.i i :i ;                                       2.
                         ~~                                                        :Q ~                              ~I}; G ~                    ~~ N       J!l :!: ;;; ;;!~ 0$                     ::::.i;,   ~ ~
               ~ ~ ::::i;;:;;lj~             ~ ~ ~~                      ~ ii g         ~                 ~r.i ; i.'i     ~;.                              ~~ ~~ i;                                 ~~ 1:;



           ~~
                                        •

                                        66
                                           ii
                                             N

                                              ~: "' i *~~ ~i~;66 ~~~ ~!
                                                 •    N

                                                               ~~
                                                                    :;   :'; ','.l ;l ;l ;l

                                                                     :n:$~ ~ ~ ~ 2~
                                                                                                  ';) ':!               ','.l';l ';!';l    :';   :; :,; ','.l:;;
                                                                                                                                                        jg l::.
                                                                                                                                                                                                    ','.l ;'.1:;




                                                                                              ~.
                                                          N.;. NN ;..:;..:                                                                              ,;, ,.,.
                                        **
                                                                                                                                 a, ,;,                                         0"




  !     ~-
  "~ s~"
               &
               Ig
                    0.

                           ..•
                                    u
  l I ii hIIn H u H H n ! ~ Ii d uii ~ ~ ~
                     j' ••
                         ~ ~
                         ~ ~
                                                           •
                           § s s § I! '~§.!H i § !§ •· "0 ij $ g
                                                   l
                                                                                             . ~·u
                                                                                             ~    X


                                                                                                      '
                                                                                                                             ~~ ~
                                                                                                                                      X    <          X    ~~                   u z
                                                                                                                                                                                          H
                                                                                                                                                                                          ~
                                                                                                                                                                                                    ~~~
                                                                                                                                                                                                         §




  ~
  ~
  ~
     s~g
        •
        §.
       ~~~
            .. .
            l~ L
               0
                    z
                           .~
                     ~ I~§ l §
                                 •
                                   -~
                                   ; ~

                                     .. .
                                        z

                                        •
                                          •
                                          •
                                            ~.. .
                                                 z
                                                   ..
                     -~ u" H § H~3ii ii 8 § ~"~ p ••
       §p " h §~ Hi ~ Ii           .. .... ..
                                   ~ i1 Xz
                                                     ., •L •L .
                                            ; ; s~ H •·    § l ii§ l g_
                                                                        l
        n2~H·" §:H!~ ~ ,,~ ~~ H ~"ffi~ I I ~ i i Iiu"·' ~;g~ g~ g~ g~ "0 •
            ••                                       •g gg            n
                                                                         • z
                                                                              z
                                                                                        z
                                                                                             X    ~
                                                                                                              z


                                                                                                                   ~ ~
                                                                                                                        z



                                                                                                                             • >
                                                                                                                                           z



                                                                                                                                           ~
                                                                                                                                                           zz

                                                                                                                                                           ~~ ~~
                                                                                                                                                                      X

                                                                                                                                                                      ~~



                                                                                                                                                                 w J.Jti.
                                                                                                                                                                           <




                                                                                                                                                                                                               ~~
                                                                                                                                                                                                               ~ ~
                                                                                                                                                                                                                                    ¥
                                                                                                                                                                                                                                    J
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                     I




                                                                                                                                                                                          ..
  ~                                                                                                                                                        J.,
                                   ~ ~
                           ..~~••II
                                                                                                                                                                                                               z O       ~
   •                               ~ w
                                                                                                                             X                                                       %~



                                                ••••
  I•                                    1! i ~             i ~ h Bad               gg                                                                                                                                               ~
                                   •• ••••         •••••••• ••• •
                         ~ ~


                                                                                                                                      ..
                                                                                                                                                           00 00
  j ' ' ••s~ ••~
                         w •                                                       ~g
                                                                                                                                                                                                                                    1
  •
  1 !~u u §§ u u ~.u h !~ ~~ ii ii i § ~ ~ § § .,                                                                                                                                                                            l ~     '
                                                                        g~'
                                                                         "§                  8" "8
                                                                                             • §
                                                                                                                             08       "~                                                                                             &
                                                                                                                             ,,; Gl                                                                                 ~
                                                                                                                                                                                                                                    i
  •'           ti~
               >
                   ! ~ ~~ ! ~ ~ ~ ! ~ ~ ~ ~~                  ••
                                                              ::: ::: ! ~ ! ~ ~ ! ~ ~ ~~ !~ 3! ~ ~ ! ~ ~! ~ ~
                                                                                                                                                                                                                             !
                                                                                                                                                                                                                             l •    j
  !
  I
  t            5   ••n H ii
                    N
                                                      u n u u ~~ ~i ~ i ii i ~ !'" ~ ~ ~~ ~ ~ ~ ~ ~~~                                                 c::
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             ,' ~ui1 •8
                                                                                                                                                                                                                                     •
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 64 of 87 Page ID #:64




           ~~



           ~~
             0




             , ..
             :!!


             0
                     • sM


                     ~
                     "
                     •a
                          ~..    "
                       ~ ~ ~ ~ ci;:

                               "'0
                                     0




                                    ~*
                                     r:i
                                     0,
                                         H
                                          0.




                                         ~g
                                            ,, u sH
                                            ~ i ~~
                                          ':l   ..
                                                •


                                                •
                                                     0




                                                     0


                                                     0
                                                          0




                                                          0"
                                                               s·


                                                                     ~

                                                                     . . ".
                                                                                "
                                                                                     •    0




                                                                                          0
                                                                                               '".
                                                                                               N
                                                                                                              0"




                                                                                                              d

                                                                                                              0"
                                                                                                                             ~,.,R

                                                                                                                             t ~.
                                                                                                                    :;j i;! ri ::j [;'.:

                                                                                                                             ~"' 2
                                                                                                                                               •
                                                                                                                                               •s
                                                                                                                                                "
             •
 i
           ·~
                     00        0     0    0     0    0    0    O     0   N      0    00        CO         0   0     0    0   CC         N      N

           ~~
 f
 0
             ~o
                          0    C     00         00        CC         0    N     0    C    00         0    0   0     C    0   00
                                                                                                                                        "      "

             ;
                                                                                                                                               ,
             , ! ••• g i ! 1! ! ! ! ~ ! •••~:; "
                                                                                                                                        ti
                                                          ~
             ! !~
                                                                                                                             ~-;!<
                                     d ci d d d d                                                             ddd            ~

                                                                     0    N               0    0     CC       0     0    C   CO"               N
             ~
                          C    0     C    0     C    0    C    0                CC
                     0



             r
  •          ~
                     N    N    N"         N     N    "C        N     "   N      N
                                                                                     " "       -oc            "N         N   ,., "')!\
                                                                                                                                               •
              •                                 ..
                                                                     ".
  0


  i          0

             ~
             ~
                     N    •    N     NV
                                                          •    N                0"        0    C

                                                                                                     "·       N     0    N
                                                                                                                             :;; ""~           ~

 -                   CC        0     C    CC         cc        C     0   00          CC        000            CO         C   CCC               0



  •          ~
  ~0
              •
                     0    C    CC         CC         C    0    co        00          0    C    CCC            0     C    0   CC         0      C

  •           i

         ...
                     CC        0     0    CC         Co        0     0    0     C    CC        CCC            0     C    0   C     C    0      C


         ·i·
         ' '"
                     0    C    CC         CC         C    0    0     0   0      C    CC        coo            C     0    0   CC         o      C
         : 'o 0

  •lif I~•
  0                  00        CC         CC         C    0    C     0    C     0    0    C    CCC            CO         0   C     0    0      C

  (3!      ~ ..
  olj;~;:;
  •
  0
  8
           ,.        C    0    cc         CC         C    0    0     0    CC         0    C    coo            0     C    0   0     CC          C


           li ~
           8'o
                               00         MM         0    C    co         •     C    CCC             0    0   C     NC
                                                                                                                             "!    0;          ;
              •
              0




                          .... .... :
              8
 -
           i• "" "" ""                           -·            N     N
                                                                          N     "    " " " " " """                           ""                0




                                                ::~: :~
                               ••..
                                                                     g.
             i~ !Ii !li i!i ~                                        ~    !li             !li ~ !li ~         ~~~ ~~
             ••
                          a~                              f:!;;;                                     0    N
                                                                                                              g::: :g :::~
              ~ ~ ;:! ~ i;:!~ ~ ~ ~ ~ ~ 3~~ :::;~ 2;
                                     ~    ii:                                                                                           ~
                                                                                                              ~     ni ~ ; 'g:::;


           !~• ~ ~ ~~ ~~~
                     '"
                     .;. d, .;. d, "'.;.             d,
                                                               ':.":~N •

                                                               ,:.
                                                                          ·-
                                                                     '"•• ~ ~ ii!
                                                               ~ 8 ~ ;!
                                                                                                              MM

                                                                                                              6 6 ;:-:;~
                                                                                                              N
                                                                                                              d:,
                                                                                                                    N
                                                                                                                    a,,.;
                                                                                                                         0


                                                                                                                         0
                                                                                                                             ..
                                                                                                                             •      N




  .
  s" h ' :i. 5 ~ :i l :i  !i: ~ '\;
                                     1\::~      ~
   • 8 §~ 8 8 ii:~ 5:i ~ 5:i g i;
                          •    0                     ~    Q                                                                  • :i
  8

  "'
              >
   ' i ~ ~ ~~ i ~ sg ii   H                               ~    s~
                                                               ~
                                                               ~
                                                                                88
                                                                                !~        uI!                 § § ~ "8 8
                                                                                                              ~~~~~

                                                ,
                                                g

                          ~""!
                                     ".
                                     ~:i,~ h       ~
                                                                     !               ,
     ! ~ §§ §§ §§is'l , :i ~ § •• ~ :i ~             ~                                                                                                        '
  1J
                          ,    0                Q
                                                                                                                                                              1
  i• !, e';,'.!,t ~~ >e !~ ~~ ~1 ;i ~« hffift!~ ~ g~ ~ ~ '
                                                                                                                                                              £
                                                          Q          > ~
                                                          Vi                                                                                                  !
                         ~ ~ I~.~.
                                                                                                                                               ~
                                                    ~ 1
  ••
  j
     B
       I ~,••     ""
                  ••
                  G!
              _;,S 8"
                       I ~.
                     Igr.1§.

                         .. s~ s s ••
                              g
                                                   ~ 9~
                                  ~ ~ ~ i ~ ~ ~ ~::;~ >
                                                          N    0
                                                                     ~
                                                                                     ~
                                                                                           <( ~


                                                                                               ~ ~
                                                                                                              ffi ffi

                                                                                                              $;         g
                                                                                                                                                              i
                                                                                                                                                              i
                 ~                                                                                                                                       §
  •                                                                                                                                                           t
  ~
                     H § § ~ ~ § § ~~ ~ § §§ § § § § § § 8 ~'                                                                                            01
                                                NO

                 ill                                                                                                                                I;
                                                                     0    "
                                                                                                                                                              g
  ~
                                                                                                                                                    ,.'
                                                                                                                             ....        {=.
                 •
  •i'            i> ~ ~~ ~ ~ ~! ~ ~ ~~ ~ ~ !~ ~ ~ ~ ~ ~ ~ ~ ~                                                                                       <
                                                                                                                                                          I
                                                                                                                                                              I
                                                  a :;i a
                                                                                                                                                      ij i•
   ;
     <                                  i :;l
                  ~ ~ ~~ ~ ~ ffl§ ~ i i~ "~~ ~ ~ Gl :;i i~                      .                                        ~                          '
                                                                                                                                                    '     •
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 65 of 87 Page ID #:65




                                              SOURCING AGREEMENT

This Product Sourcing, Productionand Quality control Agreement("Agreement") is entered into as of May 15th2012
and between

      THE WALKINGCOMPANY
      25 W. Anapamu Street
      Santa Barbara, Ca/ifi,rnia93101
      USA

      The company shown above for brevity and simplicity will henceforth be referred to as THEW ALKING
      COMPANY; with its principal offices as stated above, and SHOELOGICS LTD. henceforth referredto as
      SI-IOELOGJCS;with its principal offices al

      Room 2402, 24th floor,
      to I Kings Road,
      Fortress Hill
      I-longKong.

       In considerationof the mutualpromisesandconditionscontainedherein,the receiptandsufficiencyof which
      are hereby acknowledged,


1.    Purpose: The purposeof this Agreement is to confirm the engagement of SHOELOGICSby THE WALKING
      COMPANY for the procurementof the product indentifiedbelow, on a non-exclusive basis, throughsuppliers
      in the Territory, and to specify the obligations of SHOELOGICSin connection with providing such services.ln
      addition, this Agreementspecifies the obligations ofTHE WALKING COMPANY to SHOELOGJCSand the
      conditionsunderwhichserviceswill be provided.

2.    Effective Date: 15 May 2012
3.    Territory: Asia Pacific Region. Not including India, Pakistan, Turkey)

4.    Productcovered in this Agreement: Footwear.

S.    Term and Termination: The term of this engagementby Tl-IEWALKING COMPANY of SHOE.LOGICSshall
      be two (2) years from the Effective Date, unless tenninated earlier by either party, with or withoutcause, upon
      giving written notice to the other party hereto at any time. Upon expiration of the initial two (2) year Tenn, the
      parties may further extend this Agreement by mutual agreement.


6. SHOELOGTCSwill be responsiblefor all development.commercializationand factoryplacementservicesto
   THE WALKING COMPANYin creating seasonal footwear lines. SHOELOGICS shall handle all aspects of
     materials,development,commercialization,
                                           pricing,productiontrackingandquaHtycontrolpursuant
                                                                                            to a
     mutually agreed upon timetable.

7. All parties understandand agree that the exact number of styles, the catego,y, the delivery dates, the pricing, and
   the Productnamesaresubjectto ~odificationbaseduponreasonablebusinessdeterminations.

8. Partiesspecificallyunderstandandagreethatall designanddevelopmentdecisionsshalJbe madein conjunction
   with THE WALKINGCOMPANY.

9. SHOELOGICSagrees to provide THE WALKINGCOMPANYwith written repo1ts,outlining work completed,
   assessing progress to date, proposed changes to timetablefor deliverables and any other informationwhich may



         Confidential                               Page I of 11                           21 August 2012
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 66 of 87 Page ID #:66




    be deemedto be reasonablyrelatedto the development,commercialization,costingsand sourcingof THE
    WALKINGCOMPANY's Products.

I 0. SHOELOGICSshall assist THE WALKINGCOMPANY in the implementation of a timetable and fully support
     THE WALKING COMPANY for the developmentof Productsto be launched in each season.


11. Authorized Suppliers: SHOELOGICSAssistance: SHOELOGICSshall familiarize itself with THE WALKING
    COMPANY and THE WALKINGCOMPANY customers' needs and expectations.
12. SHOELOGICSshall recommendto THE WALKINGCOMPANY factories in the Territory that are capable of
    producing goods in compliance with THE WALKINGCOMPANY'S quality standards within the required
    production dates. Only those factories that are tl1enapproved by THE WALKINGCOMPANY shall be deemed
    "Authorized Suppliers", SHOELOGICSshall work with Authorized Suppliers in providing services under this
    Agreement. Supplier List: SHOELOGICSshall maintain and provide to THE WALKINGCOMPANYat THE
    WALKINGCOMPANY's request, an up-to-date listing of the names and locationsof all AuthorizedSuppliers.
    SHOELOGICSagrees to notify THE WALKINGCOMPANY in writing of any deletions from the list of
    Authorized Suppliers.


13. Price Negotiation: SHOELOGICSshall, on behalf of THEW ALKING COMPANY,negotiate the best possible
    prices from the AuthorizedSuppliers for THE WALKINGCOMPANY footwear products. SHOELOGICSwill
    tlien quote to THE WALKINGCOMPANY the negotiatedprices at which the product can be purchased.


14. Samples: SHOELOGICSwill not be responsible for sample costs, including materialsand tooling as well as all
   sampledispatchcharges,or localtaxes. This is inclusiveof transitfrom pointof manufacture;
                                                                                           andwhennecessary,
   the cost of translatingproductspecificationsor qualitycontrolmanualsintoanotherlanguage.

15. Expenses: SHOELOGICSshall be responsiblefor all local expenses incmTedin connection with the performance
    of its services hereunder,including by way of example and not by way of limitation,salaries, local travel,
    promotionalandoperational    expenses.
      The termlocal referstojourneysthatdo not requirean overnightstay or airtravelto anotherprovinceof China.
      See appendix C and D Expenses.

16. The costs of any long distance or internationaltravel of SHOELOGlCS not covered under this Agreementwill be
   paid for by THE WALKINGCOMPANY only if pre--approvedin writing by THE WALKINGCOMPANY,and
   will be invoiced separately by SHOELOG!CS. See appendix C and D expenses

17. IntellectualPropertyUsage: SHOELOGICSwill use its best effortsin maintaining
                                                                               controlof the purchase,use
   and disposition of all labels, tooling, accessoriesand packaging material bearing THE WALKINGCOMPANY's
   and its associate's trademarks,trade name and copyrights. SHOELOGICS shall provide copies of all such
   agreements presented to SHOELOGJCSfrom any factories or vendor to THE WALKINGCOMPANY for its
   confirmationand signature.

18. Testing: THE WALKINGCOMPANY is responsible for providinga detailed list of all testing requirementsfor
    the products quoting specific Standard test requirement numbers as agreed with the authorized authorities for the
    end use countries.

19. The cost for any externalapprovalandverificationtestingoverand above the nonnalfactorytest proceduresare
    to be borne exclusively by THE WALKINGCOMPANY.''Normal factory test procedures" to be providedto
    THE WALKINGCOMPANY for review during developmentstage.


            Confidential                              Page 2 of! I                           21 August 2012
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 67 of 87 Page ID #:67




20. The Authorized Supplier shall be solely responsible for ensuring that all Productsmeet all THE THE WALKING
    COMPANY applicable international,national and local testing criteria and standards. SHOELOG!CSshall use its
    best efforts to ensure that all necessary testing is done per the requirements by Authorized Supplierand that the
    testing required by THE WALKINGCOMPANY is performedat the laboratory specified and all results of such
    testing is provided to THE WALKINGCOMPANY in a timely manner and per the instructionsof THE
    WALKINGCOMPANY.



21. Compensation:
    During the duration of this contract The WALKINGCOMPANYagrees to pay SHOELOGICSthe basic
    monthly 5000$ retainer plus 4% of the FOB value of the goods inspected and shipped out

                      This monthly retainer covers SHOELOGICSdirect costs working on behalf of THE
                      WALKfNGCOMPANY in Asia for the duration of this contract taken from LJ,edate the
                      contractis signed.

                      The first retainer each month ofUSD 5000 is to be to be paid within 7 days from the agreed
                      start date of this contract for the services provided for the following month, and on the same
                      day each month thereafter.

                        This amountis to be depositedin an accountin Hong Kongand is to be paidnet of any
                      originatingcountry'swithholdingtaxes or bankcharges.

                      At the end of the contract period SHOELOGICSreserve the right to renegotiatethis retainer
                      payment with THE WALKINGCOMPANYas to any extension.


     The 4% payment is calculated per P.O inspected by Shoe!ogicscalculated from the final inspectionreport for
     orders being shipped out Commission(4%) to be paid after receipt and QC inspectionat THE WALKING
     COMPANYNorth Carolina distributioncenter.


   Shoe Logics agrees not to accept any compensationfrom factories with orders that were placed on behalf ofTWC.


22. SHOELOG!CSRe,7,onsibilities:

                  •   All communicationthroughfactories
                  •   Toolinginitiationandoptimization
                  •   Deliveryof weartest samples
                  •   Deliveryof fit test samples
                  •   Assist in verifyingandnegotiatingFOB costs
                  •   Verify and confirm factory CBD's to THE WALKING COMPANYare accurate and factual
                  •   Commercialization     to agreeddeadlines
                  •   Identifyappropriate    factoriesfor production,reviewingat least 3 factoryoptions.
                  •   Assistingfactoriesin optimizingproductionthroughthe commercializationprocess.
                  •   Ensuringthat all products are produced to required quality standards and a valid inspection
                      certificate is issued to The WALKINGCOMPANY for each P.O.
                  •   fn partnershipwith THE WALKINGCOMPANYestablish standards for fit, function and
                      testing to keep all shoes consistent for THE WALKING COMPANY products


             Confidential                              Page 3 of 11                           21 August 2012
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 68 of 87 Page ID #:68




                •   Establishing and employing "Best Practices and Processes" to establish a system for footwear
                    production.
                •   Verify and provide to the factory and THE WALKING COMPANY, materials swatch books
                     per style ( SKU) with agreed and signed materials for production
                •   Full on-line quality control of Production and final inspection of Products.
                •   Monitoringproductionschedulesandtimelinesto achieve pre agreedex factoryshippingdates.
                                     •   Monitor whether any factories supply product to THE
                                         WALKING COMPANY are tainted by child labor, slavery
                                         or human trafficking, and report to THE WALKING
                                         COMPANY any violations.

                                     •   Reserve the right to require each factory periodically to
                                         acknowledge in writing its compliance with applicable laws
                                         (including laws against child labor, slave,y and human trafficking).

                                         Monitorfactoriesand reserve the right to inspect factories to ensure
                                         compliancewithc~TPATsecurityguidelinesas indicatedon theC-TPAT
                                         Foreign ManufacturerSecurity Criteria provided by The Walking
                                         Company
                                    •    Reserve the right to inspect factories for comr.liance with
                                         applicable laws and to terminate any factoty that fatls to comply
                                         with applicable laws or to cooperate in any such inspection.

                                    •    Reserve the right to terminate any vendor who fails to comply with
                                         applicablelaws or to cooperatein any inspectionof its premises,
                                         subject to the opportunity to cure the failure where appropriate.

23. THE WALKING COMPANY's Responsibilities include when appropriate:

                •   Development technical package hand-off - sketch, development specification and objectives
                •   Measurements, Lateral,toe andbackviews.
                •   Materialsswatches/materialspecifications,mock-ups,etc.
                •   Provide target FOB prices and forecasts per project
                •   Fitandweartest resultsandcomments
                •   Providecolors,Pantonenumbersfornew colours
                •   Provide SHOELOGICS with an estimated advance one (I) year line projection plan which
                    shall serve as a foundation for the developmentof P1·oductspursuantto this Agreement
                •   Signedapprovalof confirmationsamples
                •   Finalconfirmationof product,productionspecifications
                •   Finalconfirmationof materialsswatchbooksfor production.
                •   FinalProductconfirmationandconfirmation  of FOB costs.
                •   Provide timely forecasts per season, per style
                •   Providecopies of purchaseordersas soon as available.
                •   Adequate notice of orders due to be shipped out of approved vendors premises
                •   Agree shipping dates with SHOELOGICS and the factories.
                •   In the event of a dispute over the quality of goods received, THE WALKING COMPANY is
                    required to give notice oftl1is dispute in Writing within 2 working days of the goods being
                    receivedinto the warehouse.
                •   Direct payments to the factories for goods to be shipped per agreed upon payment terms.



           Confidential                              Page4 of II                           21 August 2012
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 69 of 87 Page ID #:69




                  •   Provide to the factories correct documentation that allow LC payments to be rnised and goods
                      shipped out on time
                  •   Agree product quality standards with SHOELOGICS
                  •   Provide SHOELOGICS with Timely feedback on delivered goods, quality and accuracy to
                      purchaseorder.


24. Conditions for Quality control and delivery offinished goods SHOELOGICS undertake and verify that given
     adequate notice of orders scheduled lo ship from a factory SHOELOGICS will inspect all Purchase orders in the
     Authorized Suppliers premises prior to Shipment.

25. SHOELOGICS will undertake inspection according to established International LOT size RANDOM
     SAMPLING techniques, these are according to the figures shown on appendix A.

          It is to be recognized and attested that in any given INSPECTION LOT there will be an anticipated% of
               majorand minordefects due to the very labourintensivenatureof Footwearmanufactureand has to be
               considered as normal for delivered products. The maximum % of major/minor defects allowed will
               follow the Appendix A chart.



26. FATAL DEFECTS are shown in Appendix B; these will result in I 00% reinspection prior to Shipment.

27. SHOELOGICS will provide a final inspection report to THE WALKING COMPANY LTD for each purchase
     orderinspectedbefol'eshipment.

28. In the event that any purchase order that has been inspected by SHOELOGICS with a final Inspection report has
      failed QC inspection upon receipt by THE WALKING COMPANY DC QC staff or has been returned by the
      end use customer as defective or containing critical product failures then THE WALKING COMPANY shall
      notify SHOELOGICS of this QC failure or customer complaint or return, the numbers involved, and the exact
      nature of the complaint. The product has to be made available for SHOELOGICS to inspect if required.

          Upon reinspection of the goods, if the defects are found to exceed the% ratios found in APPENDIX A, then
             SHOELOGICS will undertake to follow up with the sourcing factories to obtain a refund for the
             defective goods shipped. Credited amount will include FOB cos~ freight cost, duty cost.

          Upon reinspection of the goods, if the defects found do not exceed the% ratios found in APPENDIXA
             theu no further claim shall be forthcoming to SHOELOGICS or the Authorized suppliers, they shall be
             deemed as foiling within acceptnble quality constraints.

          SHOELOGICS reserves the right to claim under the circumstances shown in clause 30 any and all expenses
             includingemployeetime to reinspectthese productsif this inspectionhas occurredoutsideof the Asia
            Pacific region. This is only applicable if the defects found to not exceed tl1e% ratios found in
            APPENDIX A.


          In addition if the claim for sub standard quality is found to be justified then SHOELOGICS will forfeit the
              commission%forthis specificP.0, andin additionwill be responsiblefor all expensesincurred        to
              reinspect the goods.




             Confidential                              Page 5 of 11                           21 August2012
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 70 of 87 Page ID #:70




29. In the event that a PurchaseOrder requires I 00% re-inspectionin Asia and defectsare still foundand
    not repairable, it is the decision of THE WALKINGCOMPANYto accept known defectsor reject the
    shipment. If shipmentis accepted with known defects,then upon arrival and inspectionat TWC DC, the
    same known defectsare excludedand no claim can be against same known defects. However,if new
    defects are discovered,then normal claim procedurewould follow for new defectonly.

30 Relationship of Parties: SHOELOGJCSshall provide services to THE WALKING COMPANY for THE
WALKING COMPANY's customers only for the purposes and to the extent set forth in this Agreement.
SI-IOELOGICSrelationshipto THE WALKING COMPANY during the period or periods of provisionof services
hereunder shall be that of an Independent Contractor.

31 SHOELOGICS and THE WALKING COMPANY understand and agree that SHOELOGICSis not, and shall not
be an employee of THE WALKING COMPANY. SHOELOGICSshall not be considered as having an employee
status or as being entitled to participate in any plans, arrangementsor distributions by THE WALKINGCOMPANY
pertaining to or in connection with any pension, stock, bonus, profit sharing or similar benefits for THE WALKING
COMPANY's regular employees.                                                   ·

32 This agreementis not intendedto anddoes notcreatea partnership
                                                                orjoint venture.SHOELOGICS    has no
authority to enter into contracts on behalf of THE WALKINGCOMPANY or othe,wise act for or bind THE
WALKING COMPANY.SHOELOGICS agrees that it shall not represent to any third party that it has any such
authority.

33 Ownership of Work Product: SHOELOGJCSacknowledgesand agrees that all worldwide right, title and interest in
andto any andall work,product,designs,worksof authorship,trademarks,pictorialreproductions,drawings,graphic
representations,deliverables)improvements,innovations,discoveriesand inventionsconceived,madeor reducedto
practice while performingservices under this Agreement (collectively,the "Work Product") shall be the sole property
ofTHE WALKINGCOMPANY.

34 SHOELOGJCS hereby agrees to assign, and does hereby assign, to THE WALKINGCOMPANY all worldwide
right,title and interestin andto the WorkProduct,including,withoutlimitation,al1patentrights,trademarks,
                                                                                                      seivice
marks, copyrights, trade secret rights and other proprieta,y rights.



35 THE WALKINGCOMPANY shall own any results of SHOELOGJCSwork under this Agreement in its entirety,
together with the perfonnances embodied thereon and all the results and proceeds of SHOELOGJCSservices
hereunder throughout the universe in perpetuity, free of any and all claims by SHOELOGJCSor any person,
corporation,partnership orany otherentityderivingany rightsfromSHOELOGICS.

36 SHOELOGJCSagrees to execute additional documentation confirming THE WALKINGCOMPANY's sole
ownership of the Work Pl'Oductand its underlying intellectual property; to the extent SHOELOGJCSdoes not do so,
SHOELOGICShereby authorizes THE WALKINGCOMPANY lo sign such documents on SHOELOGJCSbehalf.

37 Confidentiality

          "Confidential Information" includes, but is not limited to, all information proprietary to THEW ALKING
             COMPANY,whether or not reduced to writing or other tangible medium of expression, and whether or
             not patented, patentable, capable of trade secret protection or protected as an unpublished or published
             work.ConfidentialInformationalso includesinformationrelatingto the IntellectualPropertyand
             Business Practices of THE WALKINGCOMPANY.



             Confidential                             Page 6 of 11                           21 August2012
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 71 of 87 Page ID #:71




         ConfidentialInformationalso includescomparableinformationthat THE WALKINGCOMPANYmay
            receive or has received from others who do businesswith WALKINGCOMPANY.Confidential
            Informationdoes not include informationwhich (a) was already knownto SHOELOGICSprior to its
            contact with THE WALKINGCOMPANYas establishedby SHOELOGICSrecords,(2) becomes
            generallyavailableto the public other than througha breach of this Agreement,or (3) is furnishedto
            SHOELOGICSby a third party who is lawfullyin possessionof such informationand who lawfully
            conveysthat information.
         11
              Jntellectual
                        Property"includesinformationrelatingto researchanddevelopment,
                                                                                    inventions,
                                                                                             discoveries,
              development,improvement,  methodsandprocesses,know-how,drawings,blueprints,   specifications,
              productbriefs,concepts,designs,prototypes,models,samples,screens,moulds,lasts,patents,copyright,
              trademarks,tradenames,tradesecretsandpatent,trademark,and copyrightapplications.
         11
              Business Practices"includesinformationrelatingto IntellectualProperty,businessplans~financial
               information,products,services,manufacturingprocessesandmethods,costs, sourcesof supply,
              advertisingandmarketingplans,customerlists,sales, profits,pricingmethods,personnel,andbusiness
               relationships.

         Treatmentand Protectionof ConfidentialInformation:SHOELOGICSacknowledgesthat, duringthe
          course of their relationshipwith THE WALKINGCOMPANY,THE WALKINGCOMPANYmay
          disclose or SHOELOGICSmay learn of ConfidentialInformation.SHOELOGICSagrees to complywith
          THE WALKINGCOMPANY'spolicies and proceduresfor protectingConfidentialInformation.

         SHOELOGICSagrees that it shall not: (a) use, except as required by the normaland proper courseof
          performingunder this Agreementand in SHOELOGICSbusiness relationshipwith THEW ALKING
          COMPANY,(b) disclose,(c) copy, or (d) allow access to, ConfidentialInformationwithoutthe express
          prior writtencoi1sentof THE WALKINGCOMPANY.These restrictionswillcontinueto apply after the
          completionor terminationof this Agreementas long as the confidentialnature of the informationis
          maintained.All ConfidentialInformationandmediacontainingsuch ConfidentialInformationis the
          property of THE WALKINGCOMPANY.

         MarkingConfidentialInforn,ation:SHOELOGICSshall mark all ConfidentialInformationwith legendsas
          specifiedand requiredby THE WALKINGCOMPANYand shall take all actions deemed necessaryby
          THE WALKINGCOMPANYto protect and perfect THE WALKINGCOMPANY'srights therein.
         Return of property: SHOELOGICSagrees to return to THE WALKINGCOMPANYpromptlyupon the
          completionor terminationof this Agreement,or at any other time when requestedby THE WALKING
          COMPANY,all propertyofTHE WALKINGCOMPANY,including but not limitedto all Confidential
          Informationand copies thereof.

         fuJ}ployeesand Third Parties: SHOELOGICSshall make its principals and independentcontractorsaware
           of the confidentialityobligationsof this Agreement.SHOELOGICSshall require its principals,and
           independentconn·actorsto execute confidentialityagreements in form and substancesatisfactoryto THE
           WALKINGCOMPANYundertakingan obligationof confidentialitycomparableto that providedin this
           Agreement.

38 Representations,Warrantiesand Indemnification:

         SHOELOGICSrepresentsand warrantsthat (i) it will performthe servicesrequiredof it hereunderto the
           best of its abilitiesand will complywith all insn-t1ctions  issued to it by THE WALKINGCOMPANY;
           (ii) it has the full right, power and authorityto enter into and perfom1this Agreement;(iii) it is not
           subjectto anyconflictingobligationwhich will or mightpreventJor interferewith,the executionand



               Confidential                          Page 7 ofll                          21 August 2012
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 72 of 87 Page ID #:72




             perfonnanceof this Agreement;(iv) it shall complywitl1all of the te,ms and conditionsof this
             Agreement.

         SHOELOGICSrepresentsand warrants that the footwear,materials and componentsdesignedand
           developedunder this Agreementwill be designedso that tl1eymay be manufacturedby a varietyof
           manufacturerssuitable to THE WALKINGCOMPANY and will not be designed solely or exclusively
           to SHOELOGJCS'manufacturingcapabilities.

         SHOELOGICSrepresentsand warrants that all servicesprovided under this Agreementshall be performed
          in a timely and professionalmanner and that SHOELOGICSis competent,qualified and experiencedto
           the extent necessaryto pelform such services.

         SHOELOGICSrepresentsand warrantsthat SHOELOGICShas and will maintainin force all lic<enses  and
          permits requiredof workshop by law or regulation,and SHOELOGICSwill fully complywith all local
          laws, ordinancesand regulationsapplicableto SHOELOG!CS.

         SHOELOGICSrepresentsand warrants that there are no other agreements, written or oral, conveyingto any
          third party any rights in any work to be created by SHOELOGJCSunder this agreement.

         SHOELOGICSrepresents and warrants that it will not incorporate in any work to be created under this
          agreementanydesigns,worksof authorship,trademarks,    pictorialreproductions, drawings,graphic
          representations,improvements,innovations,discoveriesor inventionsbelongingto anythirdpartyor in
          which any third party claims an interest.

         THE WALKINGCOMPANYrepresentsand wan-antsthat (i) it has the full right, power and authorityto
          enter into and perform this Agreement;(ii) it is not subject to any conflictingobligationwhich will or
           might prevent,or materiallyinterferewith, the execution and performanceof this Agreement~and (iii) it
           shall complywith all of the terms and conditionsof this Agreement.

         Indemnification:Each party agrees that it shall indemnifyand hold the other party hereto and that party's
           successors, assigns, affiliates, agents, officers, directors,emp]oyees and shareholders,harmlessfromand
           against any liability,claim, action,judgment,cost, damageor expense (includingreasonableattomeys1
           fees) arising out of or in connection with any breach or alleged breach by it of any representation,
           warrantyor agreementcontainedin this Agreement.



39 Disputesfor productsalreadypJacedwithexistingsuppliers.or are alreadyin Productionalreadyor in transit

         SI-IOELOGICSwill not bear any financial liabilityof possible disputes for any goods that are already in the
           factory productionprocessor in transit. This includesorders wherematerialshavebeen purchasedt
           tooling or moldsopened.

         Products that are consideredbelow acceptablequality standards due to poor developmentin the past prior to
           SHOELOGJCSinvolvementand where it is known that the product is unableto be made to a suitable
           quality standard in the future.

         Products or Purchaseorders placed prior to tl1isagreementwith SI-IOELOG!CStaking effect that fall under
           these criterionsshown above will be given and agreed with THEW ALKINGCOMPANY.




            Confidential                              Page 8 of 1I                          21 August 2012
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 73 of 87 Page ID #:73




          SHOELOGICSwill undertaketo achieve the best possibleon time delivery dates and qualitystandards.
            THE WALKINGCOMPANYshould confinn and attest that product on time% delivery from current
            supplierscan be expected to be marginal.

40 Entire Agreement:Amendments:This Agreementcontainsthe entire understandingbetweenthe parties with
   respectto its subjectmatterandsupersedesanyandall prioragreementst whetheroralor written,No amendment
   or modificationshall be of any effect unless it is in writingand duly signed by an authorizedrepresentativeof
   each party.

         Governing Law:This Agre<:mentshall be governedby the laws of the State of California. With respectto
          any disagreement~   dispute,controversyor claimarisingout of, or relatingto, thisAgreementor any
          interpretationof this Agreement,and solely for the purposesof this Agreement,each of the parties to this
          Agreementirrevocablysubmits to the exclusivejurisdiction of the courts of the State of California,
          County of Santa Barbara,or the federalcourts for tl1eCentral District of Califomia. In addition,each
          party irrevocablywaives, to the extent permitted by law: {i) any objectionwhich it may now or hereafter
          have to the layingof venueof any suit,actionor proceedingarisingout of or relatingto this Agreement
          brought in any such court, (ii) any claim that any such suite, action or proceedingbrought in any such
          coutt has beenbroughtin an inconvenientforum,(iii) the rightto object,withrespectto anysuch claim,
          suit, actionor proceedingbroughtin any such court,thatsuch courtdoes not havejurisdictionover such
          party or the other party to this Agreement,(iv) trial byjury, and the parties agree that it is executedand
          deliveredin thatstate,andany claims arising, and(v) any requirementsfor personalserviceof processor
          other condition for such party to be subject to a complaintbrought hereunder.

         No Assignment:This Agreementmay not be assignedor delegated by SHOELOGICSin wholeor in part
          without THEW ALKtNG COMPANYprior writ1enconsent.

         Severability:If anyprovisionof this Agreementshould,for any reason,be held invalidor unenforceable         in
          any respect, such provision shall be enforcedto the fullest extent possible to effectuatethe intent of the
          parties and the remainderof this Agreementshall be enforced to the fullest extent permittedby law.

         Notices:All noticesgiven pursuantto or concerningthisAgreementmustbe in writingandmustbe given
          by hand delivery,by overnight mail or by facsimile,to the addresses set forth on page I hereof, and shall
          be deemed given on the date deliveredor if sent by facsimile,the day after sending,or if sent by
          overnightmail, tliree (3) days after the date of mailing.An address for notice may be changedfrom time
          to time by either party by giving notice as providedherein.

         Headings: Headingsare used in this Agreementas a matterof convenience only and shall have no bearing
          on the interpretation
                              of thisAgreement.

         Force Majeure:No party shall be liable for any failure to perfonn its obligationsin connectionwith any
          actiondescribedin this Agreement,if sucha failureresultsfrom any act of God,riot,war,terrorism,civil
          unrest,flood, earthquake,
                                  or cause beyondsuch party'sreasonablecontrol(includingany mechanical,
          electronic,or communicationsfailure,butexcludingfailurecaused by a party'sfinancialconditionor
          negligence).

         GoverningLanguage:This Agreementhas been \vritlenandexecutedin English.In the eventany
          translationof this Agreementintoanotherlanguageis made,the Englishlanguageversionof this
          Agreementshallgovernin case of any conflict.




            Confidential                              Page 9 of II                            21 August 2012
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 74 of 87 Page ID #:74




IN WITNESS WHEREOF,the patties have caused this Agreementto be executed as of the date written below:

For and on behalf of:                             For and on behalf of:

SHOEWGICS                                         THE WAJKINGCOMP~NY

  By:                                             By: -~{"1...-lf       J'jl,uttU..-U
Name:                                            Name:     3vjI{! lv1 i(' v· I   fl


Title:
                                                          (')
                                                 Title: ~) (VU.v v'
                                                                    .     \ I 'I)      ..   d    I
                                                                          V Ill ·\·:M-5/{).12_V'---\

Date:                                            Date:



         APPENDIX A INSPECTION LOTS

         LOT
         SIZE       SAMPLE PAIRS                                          maximum allowed faults
                    OTY    NEEDED                                         Maior Minor Total
                                                                          Defect Defect Defect
                                                                          Q'ty   Q'{y     O'tv
         UNDER                4 PRS • 12CASES
         500               50 2PRS * I CASES                                     2      4       6
         501
         ~1200             80 4 PRS * 20 CASES                                   3      6       9
         1201
         ~3200            125 5 PRS * 25 CASES                                   5      9       14
         OVER
         3200             150 5 PRS * 30 CASES                                   6     11       17




         APPENDIX B LIST OF FATAL FLAWS THAT REQUIRE 100%INSPECTION

         FATAL DEFECTS, l 00%REINSPECT IF FOUND
         I NAILS,TACKS,SEWINGNEEDLES,INSIDESHOE
         2 MAJORADHESION   SEPARATION(OUTSOLE/MIDSOLE/UPPERl
         3 PRODUCTDOESNOT FOLLOWSPECIFICATION
         4 INSIDELININGPLEATED, BUMPSANDRIDGES
         5 MAJOR CONSTRUCTIONAL  PROBLEMS,STITCHING,
                                                   METALWORK

                Confidential                     Page 10 of 11                         21 August2012
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 75 of 87 Page ID #:75




   APPENDlXC,
   TRAVELCLAIMOUTLINES,foremployeeliving in Guangdongprovincefu/1time co/1/rac/ed.
   Coversall areas ofGuangdougprovince

                                              Totals
    Item             Duration     claim       estimated   Comments,all shown in USD
    Hotel            Per stav     Per ni~ht   45-60$      regularroomrates,nonnaltouristhotel
    food/drink       Per day      bills       20-25$      Per overni~htstav onlv.
    taxi/ferrv/bus   as read      as read     30-45$      Localtransoortas reauired,receintsE?:iven
    Misc             as rood      as rend     10-]5$      phonebills ticketentrvmiscellaneouscharues
                                                                    1


    entertainment None            none        0$



   APPENDIXD Foreigntravel expenses

   Any travel that requiresflightsto differentcountries,includingthe USA shall be preagreedwithTHE
   WALKINGCOMPANYbefore the travel commences




           Confidential                         Page I I of 11                      21 August2012
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 76 of 87 Page ID #:76




                                       EXHIBIT B
     Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 77 of 87 Page ID #:77



                                               SOURCING AGREEMENT

This Product Sourcing, Production and Quality control Agreement ("Agreement") is entered into as of May 15th 2012
and between

       THE WALKINGCOMPANY
       25 W.Anapamu Street
       Santa Barbara, Califi>rnia93101
       USA

       The company shown above for brevity and simplicity will henceforth be referred to as THE WALKING
       COMPANY; with its principal offices as stated above, and SHOELOGICS LTD. henceforth referred to as
       SHOELOGJCS;with its principal offices at

       Room 2402, 24th floor,
       IO1 Kings Road,
       Fortress Hill
       Hong Kong.

        In consideration of the mutual promises and conditions contained herein, the receipt and sufficiency of which
       are hereby acknowledged,


I.     Purpose: The purpose of this Agreement is to confirm the engagement of SHOELOGICSby THEW ALKING
       COMPANY for the procurement of the product indentifiedbelow, on a non-exclusive basis, through suppliers
       in the Territory, and to specify the obligations of SHOELOGICSin connection with providing such services. In
       addition, this Agreement specifies the obligations of THE WALKING COMPANY to SHOELOGJCSand the
       conditions under which services will be provided.

2.     Effective Date: 15 May 2012
3.     Territory: Asia Pacific Region. Not including India, Pakistan, Turkey)

4.     Product covered in this Agreement: Footwear.

5.     Term and Termination: The term of this engagement by THEW ALKING COMPANY of SHOELOGICSshall
       be two (2) years from the Effective Date, unless terminated earlier by either party, with or without cause, upon
       giving written notice to the other party hereto at any time. Upon expiration of the initial two (2) year Term, the
       parties may further extend this Agreement by mutual agreement.


6. SHOELOGICS will be responsible for all development, commercialization and factory placement services to
     THE WALKING COMPANY in creating seasonal footwear lines. SHOELOGICS shall handle all aspects of
     materials, development, commercialization,pricing, production tracking and quality control pursuant to a
     mutually agreed upon timetable.

7. All parties understand and agree that the exact number of styles, the category, the delive1ydates, the pricing, and
     the Product names are subject to modification based upon reasonable business determinations.

8. Parties specifically understand and agree that all design and development decisions shall be made in conjunction
   with THE WALKING COMPANY.

9. SHOELOGICSagrees to provide THE WALKING COMPANYwith written reports, outlining work completed,
   assessing progress to date, proposed changes to timetable for deliverables and any other informationwhich may



          Confidential                              Page 1 of 11                            21 August 2012
    Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 78 of 87 Page ID #:78




    be deemed to be reasonably related to the development, commercialization, costings and sourcing of THE
    WALKING COMPANY's Products.

10. SHOELOGICS shall assist THE WALKING COMPANY in the implementation of a timetable and fully support
    THE WALKING COMPANY for the development of Products to be launched in each season.


11. Authorized Suppliers: SHOELOGJCS Assistance: SHOELOGJCS shall familiarize itself with THE WALKING
    COMPANY and THE WALKING COMPANY customers' needs and expectations.
12. SHOELOGJCS shall recommend to THEW ALKlNG COMPANY factories in the Territory that are capable of
    producing goods in compliance with THE WALKlNG COMPANY'S quality standards within the required
    production dates. Only those factories that are then approved by THE WALKlNG COMPANY shall be deemed
    "Authorized Suppliers", SHOELOGICS shall work with Authorized Suppliers in providing services under this
    Agreement. Supplier List: SHOELOGJCS shall maintain and provide to THE WALKING COMPANY at THE
    WALKING COMPANY's request, an up-to-date listing of the names and locations of all Authorized Suppliers.
    SHOELOGICS agrees to notify THE WALKING COMPANY in writing of any deletions from the list of
    Authorized Suppliers.


13. Price Negotiation: SHOELOGICS shall, on behalf of THE WALKING COMPANY, negotiate the best possible
    prices from the Authorized Suppliers for THE WALKING COMPANY footwear products. SHOELOGICS will
    then quote to THE WALKING COMPANY the negotiated prices at which the product can be purchased.


I4. Samples: SHOELOGICS will not be responsible for sample costs, including materials and tooling as well as all
    sample dispatch charges, or local taxes. This is inclusive of transit from point of manufacture; and when necessary,
    the cost of translating product specifications or quality control manuals into another language.

15. Expenses: SHOELOGICS shall be responsible for all local expenses incmTed in connection with the performance
    of its services hereunder, including by way of example and not by way of limitation, salaries, local travel,
    promotional and operational expenses.
      The term local refers to journeys that do not require an overnight stay or air travel to another province of China.
      See appendix C and D Expenses.

16. The costs of any long distance or international travel of SHOELOGICS not covered under this Agreement will be
   paid for by THE WALKING COMPANY only if pre--approved in writing by THE WALKING COMPANY, and
   will be invoiced separately by SHOELOGICS. See appendix C and D expenses

17. Intellectual Property Usage: SHOELOGICS will use its best efforts in maintaining control of the purchase, use
    and disposition of all labels, tooling, accessories and packaging material bearing THE WALKING COMPANY 's
    and its associate's trademarks, trade name and copyrights. SHOELOGICS shall provide copies of all such
    agreements presented to SHOELOGICS from any factories or vendor to THE WALKING COMPANY for its
    confirmation and signature.

18. Testing: THEW ALKING COMPANY is responsible for providing a detailed list of all testing requirements for
    the products quoting specific Standard test requirement numbers as agreed with the authorized authorities for the
   end usecountries.

19. The cost for any external approval and verification testing over and above the normal factory test procedures are
    to be borne exclusively by THE WALKING COMPANY. ''Normal factory test procedures" to be provided to
    THE WALKING COMPANY for review during development stage.



             Confidential                               Page 2 of 11                           21 August 2012
   Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 79 of 87 Page ID #:79




20. The Authorized Supplier shall be solely responsible for ensuring that all Products meet all THE THE WALK}NG
    COMPANY applicable international, national and local testing criteria and standards. SHOELOGICS shall use its
    best efforts to ensure that all necessary testing is done per the requirements by Authorized Supplier and that the
    testing required by THE WALKING COMPANY is performed at the laboratory specified and all results of such
    testing is provided to THE WALKING COMPANY in a timely manner and per the instructions of THE
    WALKING COMPANY.



21. Compensation:
    During the duration of this contract The WALKING COMPANY agrees to pay SHOELOGICS the basic
    monthly 5000$ retainer plus 4% of the FOB value of the goods inspected and shipped out

                      This monthly retainer covers SHOELOGICS direct costs working on behalf of THE
                      WALKING COMPANY in Asia for the duration of this contract taken from the date the
                      contractis signed.

                      The first retainer each month ofUSD 5000 is to be to be paid within 7 days from the agreed
                      start date of this contract for the services provided for the following month, and on the same
                      day each month thereafter.

                        This amount is to be deposited in an account in Hong Kong and is to be paid net of any
                      originating country's withholding taxes or bank charges.

                      At the end of the contract period SHOELOGICS rese1ve the right to renegotiate this retainer
                      payment with THE WALKING COMPANY as to any extension.


     The 4% payment is calculated per P.0 inspected by Shoelogics calculated from the final inspection repmt for
     orders being shipped out Commission (4%) to be paid after receipt and QC inspection at THEW ALKING
     COMPANY North Carolina distribution center.


   Shoe Logics agrees not to accept any compensation from factories with orders that were placed on behalf of TWC.


22. SHOELOGICSResponsibilities:

                 •   All communication through factories
                 •   Tooling initiation and optimization
                 •   Delivery of wear test samples
                 •   Delivery of fit test samples
                 •   Assist in verifying and negotiating FOB costs
                 •   Verify and confirm factory CBD's to THE WALKING COMPANY are accurate and factual
                 •   Commercialization to agreed deadlines
                 •   Identify appropriate factories for production, reviewing at least 3 factory options.
                 •   Assisting factories in optimizing production through the commercialization process.
                 •   Ensuring that all products are produced to required quality standards and a valid inspection
                     certificate is issued to The WALKING COMPANY for each P.O.
                 •   In partnership with THE WALKING COMPANY establish standards for fit, function and
                     testing to keep all shoes consistent for THE WALKING COMP ANY products


            Confidential                               Page 3 of 11                           21 August 2012
   Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 80 of 87 Page ID #:80




                    •   Establishing and employing "Best Practices and Processes" to establish a system for footwear
                        production.
                    •   Verify andprovidetothefactory      and THE WALKING COMPANY, materials swatch books
                          per style ( SKU) with agree<iand signed materials for production
                •       Full on-line quality control of Production and final inspection of Products.
                •       Monitoring production schedules and timelines to achieve pre agreed ex factory shipping dates.
                                         • Monitor whether any factories supply product to THE
                                             W ALK!NG COMPANY are tainted by child labor, slavery
                                             or human trafficking,        and report to THE WALKING
                                             COMPANY any violations.

                                        •   Reserve the right to require each factory periodically to
                                            acknowledge in writing its compliance with applicable laws
                                            (including laws against child labor, slavery and human trafficking).

                                            Monitorfactoriesand reservethe right to inspect factories to ensure
                                            compliancewith C-TPAT security guidelinesas indicatedon the C-TPAT
                                            Foreign Manufacturer Security Criteria provided by The Walking
                                            Company
                                        •   Reserve the right to i.nspect factories for compliance with
                                            applicable laws and to terminate any factory that fails to comply
                                            with applicable laws orto cooperate in any such inspection.

                                        •   Reserve the right to terminate any vendor who fails to comply with
                                            applicable laws or to cooperate in any inspection of its premises,
                                            subject to the opportunity to cure the failure where appropriate.

23. THE WALKING COMPANY's Responsibilities include when appropriate:

                •       Development technical package hand-off - sketch, development specification and objectives
                •       Measurements,Lateral,toe and backviews.
                •       Materials swatches/material specifications, mock-ups, etc.
                •       Provide target FOB prices and forecasts per project
                •       Fit and wear test results and comments
                •       Provide colors, Pantone numbers for new colours
                •       Provide SHOELOGICS with an estimated adva11ceone (I) year line projection plan which
                        shall serve as a foundation for the development of Products pursuant to this Agreement
                •       Signed approval ofconfirmation samples
                •       Final confirmation of product, production specifications
                •       Final confirmation of materials swatch books for production.
                •       Final Product confirmation and confirmation of FOB costs.
                •       Provide timely forecasts per season, per style
                •       Provide copies of purchase orders as soon as available.
                •       Adequate notice of orders due to be shipped out of approved vendors premises
                •       Agree shipping dates with SHOELOGICS and the factories.
                •       In the event of a dispute over the quality of goods received, THE WALKING COMPANY is
                        required to give notice of this dispute in Writing within 2 working days of the goods being
                        received into the warehouse.
                •       Direct payments to the factories for goods to be shipped per agreed upon payment terms.



           Confidential                                 Page 4 of I 1                         21 August 2012
    Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 81 of 87 Page ID #:81




                  •   Provide to the factories correct documentation that allow LC payments to be raised and goods
                      shipped out on time
                  •   Agree product quality standards with SHOELOGICS
                  •   Provide SHOELOGICS with Timely feedback on delivered goods, quality and accuracy to
                      purchase order.


24. Conditions for Quality control and delivery of finished goods SHOELOGICS undertake and verify that given
     adequate notice of orders scheduled to ship from a factory SHOELOGJCS will inspect all Purchase orders in the
     Authorized Suppliers premises prior to Shipment.

25. SHOELOGICS will undertake inspection according to established International LOT size RANDOM
     SAMPLING techniques, these are according to the figures shown on appendix A.

          It is to be recoi,'nized and attested that in any given INSPECTION LOT there will be an anticipated % of
               major and minor defects due to the very labour intensive nature of Footwear manufacture and has to be
               considered as normal for delivered products. The maximum % of major/minor defects allowed will
               follow the Appendix A chart.



26. FAT AL DEFECTS are shown in Appendix B; these will result in I 00% reinspection prior to Shipment.

27. SHOELOGICS will provide a final inspection report to THE WALKING COMPANY LTD for each purchase
     order inspected before shipment.

28. In the event that any purchase order that has been inspected by SHOELOGICS with a final Inspection repo1t has
      failed QC inspection upon receipt by THE WALKING COMP ANY DC QC staff or has been returned by the
      end use customer as defective or containing critical product failures then THE WALKING COMPANY shall
      notify SHOELOGICS of this QC failure or customer complaint or return, the numbers involved, and the exact
      nature of the complaint. The product has to be made available for SHOELOGICS to inspect if required.

         Upon reinspection of the goods, if the defects are found to exceed the% ratios found in APPENDIX A, then
            SHOELOGICS will undertake to follow up with the sourcing factories. to obtain a refund for the
            defective goods shipped. Credited amount will include FOB cost, freight cost, duty cost.

         Upon reinspection of the goods, if the defects found do not exceed the% ratios found in APPENDIX A
            then no further claim shall be fo11hcoming to SHOELOGICS or the Authorized suppliers, they shall be
            deemed as falling within acceptable quality constraints.

         SHOELOGICS reserves the right to claim under the circumstances shown in clause 30 any and all expenses
            including employee time to reinspect these products if this inspection has occurred outside of the Asia
            Pacific region. This is only applicable if the defects found to not exceed the % ratios found in
            APPENDIX A.


         In addition if the claim for sub standard quality is found to be justified then SHOELOGICS will forfeit the
             commission% for this specific P.O, and in addition will be responsible for all expenses incurred to
             reinspect the goods.




            Confidential                              Page 5 of 11                           21 August 2012
    Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 82 of 87 Page ID #:82




29. In the event that a Purchase Order requires 100% re-inspection in Asia and defects are still found and
    not repairable, it is the decision of THEW ALKING COMPANY to accept known defects or reject the
    shipment. If shipment is accepted with known defects, then upon arrival and inspection at TWC DC, the
    same known defects are excluded and no claim can be against same known defects. However, if new
    defects are discovered, then nomial claim procedure would follow for new defect only.

30 Relationship of Parties: SHOELOGICS shall provide services to THEW ALKING COMPANY for THE
WALKING COMPANY's customers only for the purposes and to the extent set forth in this Agreement.
SHOELOGICS relationship to THE WALKING COMPANY during the period or periods of provision of services
hereunder shall be ci,atof an Independent Contractor.

31 SHOELOGJCS and THE WALKING COMPANY understand and agree that SHOELOGICS is not, and shall not
be an employee of THE WALKING COMPANY. SHOELOG!CS shall not be considered as having an employee
status or as being entitled to pa1iicipate in any plans, arrangements or distributions by THE WALKING COMPANY
pertaining to or in connection with any pension, stock, bonus, profit sharing or similar benefits for THE WALKING
COMPANY's regular employees.                                                    ·

32 This agreement is not intended to and does not create a partnership or joint venture. SHOELOGICS has no
authority to enter into contracts on behalf of THE WALKING COMPANY or otherwise act for or bind THE
WALKING COMPANY. SHOELOGTCSagrees that it shall not represent to any third party that it has any such
authority.

33 Ownership of Work Product: SHOELOG!CS acknowledges and agrees that all worldwide right, title and interest in
and to any and all work, product, designs, works of authorship, trademarks, pictorial reproductions, drawings, graphic
representations,deliverables,improvements,innovations,discoveriesand inventionsconceived,madeor reducedto
practice while performing services under this Agreement (collectively, the "Work Product") shall be the sole property
ofTHE WALKING COMPANY.

34 SHOELOGICS hereby agrees to assign, and does hereby assign, to THE WALKING COMPANY all worldwide
right, title and interest in and to the Work Product, including, without limitation, all patent rights, trademarks, service
marks, copyrights, trade secret rights and other proprieta,y rights.



35 THE WALKING COMPANY shall own any results of SHOELOGICS work under this Agreement in its entirety,
together with the perfonnances embodied thereon and all the results and proceeds ofSHOELOGICS services
hereunder throughout the universe in perpetuity, free of any and all claims by SHOELOG!CS or any person,
corporation, partnership or any other entity deriving any rights from SHOELOGICS.

36 SHOELOGICS agrees to execute additional documentation confirming THE WALKING COMPANY's sole
ownership of the Work Product and its underlying intellectual property; to the extent SHOELOGICS does not do so,
SHOELOGICS hereby authorizes THE WALKING COMPANY to sign such documents on SHOELOGICS behalf.

37 Confidentiality

          "Confidential Information" includes, but is not limited to, all infonnation proprietary to THEW ALKING
             COMPANY, whether or not reduced to writing or other tangible medium of expression, and whether or
             not patented, patentable, capable of trade secret protection or protected as an unpublished or published
             work. Confidential Infonnation also includes information relating to the Intellectual Property and
             Business Practices ofTHE WALKING COMPANY.



             Confidential                                Page 6 of 11                             21 August 2012
    Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 83 of 87 Page ID #:83




          Confidential Information also includes comparable information that THE WALKING COMPANY may
             receive or has received from others who do business with WALKING COMPANY. Confidential
             Information does not include information which (a) was already known to SHOELOGICS prior to its
             contact with THE WALKING COMPANY as established by SHOELOGICS records, (2) becomes
             generally available to the public other than through a breach of this Agreement, or (3) is furnished to
             SHOELOGICS by a third party who is lawfully in possession of such information and who lawfully
             conveys that information.

          "Intellectual Property" includes information relating to research and development, inventions, discoveries,
            development, improvement, methods and processes, know-how, drawings, blueprints, specifications,
            product briefs, concepts, designs, prototypes, models, samples, screens, moulds, lasts, patents, copyright,
            trademarks, trade names, trade secrets and patent, trademark., and copyright applications.

          "Business Practices" includes information relating to Intellectual Property, business plans, financial
            infonnation,products,services, manufacturingprocessesand methods,costs, sourcesof supply,
            advertising and marketing plans, customer lists, sales, profits, pricing methods, personnel, and business
            relationships.

          Treatment and Protection of Confidential Information: SHOELOGICS acknowledges that, during the
            course of their relationship with THE WALKING COMPANY, THE WALKING COMPANY may
            disclose or SHOELOGICS may learn of Confidential Information. SHOELOGICS agrees to comply with
            THE WALKING COMPANY's policies and procedures for protecting Confidential Information.

          SHOELOGICS agrees that it shall not: (a) use, except as required by the normal and proper course of
           performing under this Agreement and in SHOELOGICS business relationship with THEW ALKING
           COMPANY, (b) disclose, (c) copy, or (d) allow access to, Confidential Information without the express
           prior written consent of THE WALKING COMPANY. These restrictions will continue to apply after the
           completion or termination of this Agreement as long as the confidential nature of the information is
           maintained. All Confidential Information and media containing such Confidential Information is the
           property of THE WALKING COMPANY.

          Marking Confidential Information: SHOELOGICS shall mark all Confidential Information with legends as
           specified and required by THE WALKING COMPANY and shall take all actions deemed necessary by
           THE WALKING COMPANY to protect and perfect THE WALKING COMPANY's rights therein.
          Return of prope1ty: SHOELOGICS agrees to return to THE WALKING COMPANY promptly upon the
           completion or termination of this Agreement, or at any other time when requested by THE WALKING
           COMPANY, all property of THE WALKING COMPANY, including but not limited to all Confidential
           Information and copies thereof.

         Employees and Third Parties: SHOELOGICS shall make its principals and independent contractors aware
          of the confidentiality obligations of this Agreement. SHOELOGICS shall require its principals, and
          independent contractors to execute confidentiality agreements in form and substance satisfacto1y to THE
          WALKJNG COMPANY undertaking an obligation of confidentiality comparnble to that provided in this
          Agreement.

38 Representations, Warranties and Indemnification:

         SHOELOGJCS represents and warrants that (i) it will petform the services required of it hereunder to the
           best of its abilities and will comply with all insh'ttctions issued to it by THE WALKING COMPANY ;
           (ii) it has the full right, power and authority to enter into and perforn1 this Agreement; (iii) it is not
            subject to any conflicting obligation which will or might prevent, or interfere with, the execution and



            Confidential                               Page 7 of 11                            21 August 2012
    Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 84 of 87 Page ID #:84




               performance of this Agreement; (iv) it shall comply with all of the tenns and conditions of this
               Agreement.

           SHOELOGICS represents and warrants that the footwear, materials and components designed and
             developed under this Agreement will be designed so that they may be manufactured by a variety of
             manufacturers suitable to THE WALKING COMPANY and will not be designed solely or exclusively
             to SHOELOGICS' manufacturing capabilities.

           SHOELOGICS represents and warrants that all services provided under this Agreement shall be performed
            in a timely and professional manner and that SHOELOGICS is competent, qualified and experienced to
            the extent necessary to pe1form such services.

           SHOELOGICS represents and warrants that SHOELOGICS has and will maintain in force all licenses and
            permits required of workshop by law or regulation, and SHOELOGICS will fully comply with all local
            laws, ordinances and regulations applicable to SHOELOGICS.

           SHOELOGICS represents and warrants that there are no other agreements, written or oral, conveying to any
            third party any rights in any work to be created by SHOELOGICS under this agreement.

          SHOELOGICS represents and warrants that it will not incorporate in any work to be created under this
           agreement any designs, works of authorship, trademarks, pictorial reproductions, drawings, graphic
           representations, improvements, innovations, discoveries or inventions belonging to any third party or in
           which any third party claims an interest.

          THE WALKING COMPANY represents and warrants that (i) it has the full right, power and authority to
           enter into and perform this Agreement; (ii) it is not subject to any conflicting obligation which will or
           might prevent, or materially interfere with, the execution and performance of this Agreement; and (iii) it
           shall comply with all of the ierms and conditions of this Agreement.

          Indemnification: Each party agrees that it shall indemnify and hold the other party hereto and that party's
            successors, assigns, affiliates, agents, officers, directors, employees and shareholders, harmless from and
            against any liability, claim, action, judgment, cost, damage or expense (including reasonable attorneys'
            fees) arising out of or in connection with any breach or alleged breach by it of any representation,
            warranty or agreement contained in this Agreement.



39 Disputes for products already placed with existing suppliers. or are already in Production already or in transit

          SHOELOGICS will not bear any financial liability of possible disputes for any goods that are already in the
           factory production process or in transit. This includes orders where materials have been purchased,
           tooling or molds opened.

          Products that are considered below acceptable quality standards due to poor development in the past prior to
            SHOELOGICS involvement and where it is known that the product is unable to be made to a suitable
            quality standard in the future.

          Products or Purchase orders placed prior to tl1isagreement with SHOELOGICS taking effect that fall under
            these criterions shown above will be given and agreed with THEW ALKING COMPANY.




             Confidential                               Page 8 of I I                          21 August 2012
   Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 85 of 87 Page ID #:85




           SHOELOGJCS will undertake to achieve the best possible on time delivery dates and quality standards,
             THE WALKING COMPANY should confirm and attest that product on time % delivery from current
             suppliers can be expected to be marginal.

40 Entire Agreement: Amendments: This Agreement contains the entire understanding between the parties with
   respect to its subject matter and supersedes any and all prior agreements, whether oral or written, No amendment
   or modification shall be of any effect unless it is in writing and duly signed by an authorized representative of
   each party.

          Governing Law: This Agreement shall be governed by the laws of the State of California. With respect to
           any disagreement, dispute, controversy or claim arising out of, or relating to, this Agreement or any
           interpretation of this Agreement, and solely for the purposes of this Agreement, each of the parties to tl1is
           Agreement irrevocably submits to the exclusive jurisdiction of the courts of the State of California,
           County of Santa Barbara, or the federal courts for the Central District of California, In addition, each
           party irrevocably waives, to the extent permitted by law: (i) any objection which it may now or hereafter
           have to the laying of venue of any suit, action or proceeding arising out of or relating to this Agreement
           brought in any such com1, (ii) any claim that any such suite, action or proceeding brought in any such
           court has been brought in an inconvenient forum, (iii) the right to object, with respect to any such claim,
           suit, action or proceeding brought in any such com1, that such court does not have jurisdiction over such
           party or the other party to this Agreement, (iv) trial by jury, and the parties agree that it is executed and
           delivered in that state, and any claims arising, and (v) any requirements for personal service of process or
           other condition for such party to be subject to a complaint brought hereunder.

         No Assignment: This Agreement may not be assigned or delegated by SHOELOGlCS in whole or in part
          without THE WALKING COMPANY prior written consent.

         Severability: If any provision of this Agreement should, for any reason, be held invalid or unenforceable in
           any respect, such provision shall be enforced to the fullest extent possible to effectuate the intent of the
           parties and the remainder of this Agreement shall be enforced to the fullest extent permitted by law.

         Notices: All notices given pursuant to or concerning this Agreement must be in writing and must be given
          by hand delivery, by overnight mail or by facsimile, to the addresses set f01th on page I hereof, and shall
          be deemed given on the date delivered or if sent by facsimile, the day after sending, or if sent by
          overnight mail, three (3) days after the date of mailing. An address for notice may be changed from time
          to time by either patfy by giving notice as provided herein,

         Headings: Headings are used in this Agreement as a matter of convenience only and shall have no bearing
          on the interpretation of this A&>reement.

         Force Majeure: No pat1y shall be liable for any failure to perfom1 its obligations in connection with any
          action described in this Agreement, if such a failure results from any act of God, riot, war, terrorism, civil
          unrest, flood, earthquake, or cause beyond such party's reasonable control (including any mechanical,
          electronic, or communications failure, but excluding failure caused by a party's financial condition or
          negligence).

         Governing Language: This Agreement has been written and executed in English. In the event any
          translation of this Agreement into another language is made, the English language version of this
          Agreement shall govern in case of any conflict.




            Confidential                               Page 9 of 11                            21 August 2012
    Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 86 of 87 Page ID #:86




IN WITNESS WHEREOF, the patties have caused this Agreement to be executed as of the date written below:

 For and on behalf of:                                    For and on behalf of:

SHOELOGICS                                                THE WA,,KING CO~P ~NY                     .
  By:                                                     By: _\_-4U,1Llf       J'Jtvtu..,Lc)
Name:                                                     Name:    Siw
                                                                     i !Vl i e v
                                                                           t1        1 11


Title:                                                    Title:
                                                                    Cl
                                                                   ,,:StVUO
                                                                          v'
                                                                                  V ,.--)
                                                                                     tC,/
                                                                                            lJ
                                                                                    +)))_5/,//
                                                                                          li-t          V        -


Date:



         APPENDIX A INSPECTION LOTS

         LOT
         SIZE        SAMPLE         PAIRS                                         maximum allowed   faults
                     QTY            NEEDED                                        Maior  Minor      Total
                                                                                  Defect Defect     Defect
                                                                                  Q'tv   Q'ty       Q'ty
         UNDER                      4 PRS * 12 CASES
         500                   50   2PRS * I CASES                                     2       4             6
         501
         ~1200                 80   4 PRS   * 20 CASES                                 3       6             9
         1201
         ~3200             125      5 PRS * 25 CASES                                   5      9          14
         OVER
         3200              150      5 PRS   * 30 CASES                                 6      11         17




        APPENDIX BUST           OF FATAL FLAWS THAT REQUIRE 100% INSPECTION

         FATAL DEFECTS, 100% REINSPECT IF FOUND
         I NAILS, TACKS, SEWING NEEDLES, INSIDE SHOE
         2 MAJOR ADHESION SEPARATION /OUTSOLE/MIDSOLE/UPPERJ
         3 PRODUCT DOES NOT FOLLOW SPECIFICATION
         4 INSIDE LINING PLEATED, BUMPS AND RIDGES
         5 MAJOR CONSTRUCTIONALPROBLEMS, STITCHING, METALWORK


                Confidential                             Page IO of 1I                        21 August 2012
Case 2:19-cv-07096-VAP-JC Document 1 Filed 08/14/19 Page 87 of 87 Page ID #:87




 APPENDIXC,
 TRAVEL CLAIM OUTLINES.for employeeliving in Guangdongprovince full time contracted.
 Covers all areas ofGuangdong province

                                                Totals
  Item             Duration        claim        estimated    Comments, all shown in USD
  Hotel            Per stav        Perniuht     45-60$      regular room rates ,normal tourist hotel
  food/drink       Per dav         bills        20-25$      Per overniuht stav onlv.
  taxi/ferry/bus   as reqd         as reqd      30-45$      Local transport as required, receipts given
  Misc             as read         as rMd       10-15$      nhone bills, ticket entry miscellaneous charges
  entertainment    None            none         0$


 APPENDIX D Foreign travel exJlenses

 Any travel that requires flights to different countries, including the USA shall be preagreed with THE
 WALKING COMPANY before the travel commences




       Confidential                             Page 11 of 11                           21 August 2012
